ACCORD DE JOINT VENTURE
REVISE ET MIS À JOUR

ENTRE

GROUP GEORGE FORREST S.A.

ET

LA GENERALE DES CARRIERES ET DES MINES S.A.R.L.

En date du [e] 2013

A las
IL.

III.

LE PRESENT ACCORD EST CONSTITUE INDIVISIBLEMENT DE TOUS LES
ELEMENTS LISTES CI-APRES ET TELS QU'ILS SONT PRECISES EN LES

ARTICLES RESPECTIFS.

Page
Definitions 2
Dispositions Particulieres 4
1. Formation de la Joint Venture... 4
2. Representation, Garanties, Propriete Des Actifs... 5
3. Apports en Capital... 5
4. GSTION erreurs 6
5.
6. Responsabilites et Engagements des Parties
7. Echeance et Resiliation
8. Assurances Complementaires 10
9. Developpements nn 11
Dispositions Generales 2
1. Rapport Entre Contrats... ne 2
2. AVENANT sienne 12
3.
4. Juridiction Competente et Loi Applicable
5. Confidentialite
6. Force Majeure
7. NOIICATIONS ii iiinnnnnne 14
8. Absence de Renonciation 15
9. Validite des Clauses et des Intitules…..................................... 6
10.  Immunite Souveraine 6
11. Annexes
12. Engagement de Bonne Fi
13.  Generalites
14. Autorisations et Entree en Vigueur 7

. 5
LE PRESENT ACCORD EST CONCLU ENTRE :

1. GROUP GEORGE FORREST S.A., société de droit luxembourgeois, ayant son siège
social au 65, Boulevard Grande Duchesse Charlotte, 1331 Luxembourg, Grand-Duché
de Luxembourg, ci-après dénommée GGF et

2. LA GENERALE DES CARRIERES ET DES MINES S.A.R.L., société de droit
Congolais, organisée et fonctionnant suivant la Loi de la République Démocratique du
Congo, dont le siège social est établi 419 boulevard Kamanyola à Lubumbashi,
République Démocratique du Congo, ci-après dénommée GECAMINES, ou GCM.

Attendu qu'OMG Kokkola Chemicals Holding B.V. (anciennement OMG B.V.), une société
de droit néerlandais à laquelle a succédé qu'OMG Kokkola Chemicals Holding (Two) B.V.,
désignée ci-après OMG, et/ou certaines de ses Sociétés Affiliées, ainsi que les Parties ont
réalisé des études en 1996 et 1997 dans le but de déterminer la faisabilité économique et
technique d’une opération de Traitement de Scories Cobaltifères à LUBUMBASHI en
REPUBLIQUE DEMOCRATIQUE DU CONGO.

Attendu que les Parties, OMG et/ou certaines de ses Sociétés Affiliées ont investi dans
l’Usine de Traitement étant donné que sa faisabilité a été démontrée.

Attendu que pour exercer les activités du projet, les Parties et certaines Sociétés Affiliées
d’OMG ont formé :

a) une Joint Venture, fonctionnant suivant la Loi de JERSEY, sous la forme d’une
société par actions à responsabilité limitée ou dans tout autre pays et/ou sous toute
autre forme agréée par les parties (la Joint Venture, appelée ci-après la J.V.) ;

b) une Société de Traitement de Scories sous la forme d’une Société Privée à
Responsabilité Limitée (SPRL) fonctionnant suivant la Loi de la REPUBLIQUE
DEMOCRATIQUE DU CONGO, dont le capital sera détenu principalement par
la J.V. (appelée ci- après la Société de Traitement du Terril de Lubumbashi ou
Société de Traitement ou S.T.L.) ;

Attendu que les Parties et des Sociétés Affiliées d’'OMG ont formalisé un accord de Joint
Venture, en date de juin 1997 (modifié), pour la formation et l’exploitation d’une J.V. ainsi
que pour exercer certaines activités telles que la réalisation des études de faisabilité, la
construction d’une Usine, le Traitement de Scories, l’Achat de Scories et la Vente de
Matériaux Traités, le transport ainsi que la gestion en relation avec le Projet ; et

Attendu qu'OMG a cédé aux Parties sa participation dans la J.V. en vertu d’un Accord Cadre
(Master Agreement) en date du 21 janvier 2013.

En considération de ce qui précède ainsi que des Contrats et accords évoqués dans le présent
Accord, les Parties conviennent de ce qui suit à compter de la Date de Prise d’Effet :
I DEFINITIONS

Sauf s’il en est autrement convenu, les termes définis ci-après auront, pour tous les objets du
présent Accord et des contrats connexes, les significations ci-après spécifiées :

ACCORD signifie le présent document signé par les Parties et ses annexes formant partie
intégrante du présent Accord, ainsi que ses éventuelles modifications.

ACHETEUR signifie OMG Finland OY, filiale de OMG, achetant de l’Alliage Cobaltifère
dans le cadre du Contrat de Vente d’Alliage Cobaltifère Modifié et Mis à Jour.

ACQUEREUR signifie la J.V., acquérant de la Scorie dans le cadre du Contrat de Vente à
Long Terme de Scories.

ALLIAGE COBALTIFERE ou MATERIAU TRAITE signifie le produit final principal de
la Société de Traitement (parfois aussi appelé “Alliage de Cobalt”), contenant du Cobalt et du
Cuivre.

ANNEE signifie année calendaire commençant le 1er janvier et se terminant le 31 décembre.

ARBITRE signifie une personne agréée mutuellement par les parties au Contrat de Vente
d’Alliage Cobaltifère Modifié et Mis à Jour.

CIF signifie “coût, assurance, fret” tels que définis dans les INCOTERMS, édition 2010.

CONTRAT DE TRAITEMENT A FACON signifie le contrat conclu entre la J.V. et la
Société de Traitement pour la transformation de la Scorie en Alliage Cobaltifère.

CONTRAT DE VENTE D’ALLIAGE COBALTIFERE MODIFIE ET MIS A JOUR
signifie le Contrat par lequel la J.V. s’engage à vendre l’Alliage Cobaltifère à l’Acheteur et
par lequel ce dernier s’engage à acheter l’ Alliage Cobaltifère à la J.V.

CONTRAT DE VENTE A LONG TERME DE SCORIES signifie le contrat par lequel la
GECAMINES s'engage à vendre la Scorie à la J.V. et par lequel cette dernière s’engage à
acheter la Scorie à la GECAMINES.

DATE DE LIVRAISON signifie la date à laquelle la J.V. prélève la Scorie du Site et en
acquiert la Propriété en accord avec les termes de la clause de livraison ex-site.

29 FRS
DATE DE PRISE D’EFFET signifie le 2013.

DDU signifie “livré, taxes et droits impayés", tel que défini par les INCOTERMS, édition
2000.

EXW signifie clause de “livraison ex site” telle que définie dans les INCOTERMS, édition
2010.

FOURNISSEUR signifie la GENERALE DES CARRIERES ET DES MINES fournissant de
la Scorie dans le cadre du Contrat de Vente à Long Terme de Scories.

7
J.V. signifie Groupement pour le Traitement du Terril de Lubumbashi, une société par actions
à responsabilité limitée, ayant son siège social à JERSEY.

JOUR OUVRABLE signifie un jour qui ne soit ni un samedi ni un dimanche ou un jour férié
en Finlande, aux Pays-Bas ou en République Démocratique du Congo.

LMB signifie le LONDON METAL BULLETIN.
LME signifie le LONDON METAL EXCHANGE.

LOT CARGAISON signifie une partie de chaque cargaison livrée d’Alliage Cobaltifère
contenant approximativement 280 tonnes d’Alliage Cobaltifère ainsi qu’elle sera fractionnée
par l’ACHETEUR à KOKKOLA pour le pesage, l’échantillonnage, l’analyse et la
détermination du degré d’humidité.

LOT EXPEDITION signifie le tonnage d’un conteneur d’Alliage Cobaltifère expédié à
partir de l’Usine de Traitement.

LOTS EMPLOYES signifie le ou les Lots d’Alliage Cobaltifère prélevés pour Usage par
1’ ACHETEUR pendant un mois.

MOIS signifie mois calendaire.
PARTIES signifie les Parties au présent Accord.
PERIODE DE COTATION signifie la Période définie à l’article 5 du Contrat de Vente à

Long Terme de Scories ou à l’article 5.2 des Dispositions Générales du Contrat de Vente
d’Alliage Cobaltifère Modifié et Mis à Jour.

POIDS ET MESURES
1 dmt ou ts =  1tonne métrique sèche
1 Tonne (métrique) =  2,204.6 livres avoirdupois
1 wmt ou th = 1 tonne métrique humide

PRELEVEMENT POUR USAGE signifie la Prise d’Alliage Cobaltifère directement du
Stock commercial ordinaire de Matières premières.

PROJET signifie la conception et la réalisation d’une Usine de Traitement à LUBUMBASHI
en vue d’exploiter le Site de Scorie de LUBUMBASHI, ainsi que le bon fonctionnement de
cette Usine de Traitement, ainsi que les opérations de commercialisation, incluant toutes les
opérations connexes et la distribution des profits qui en résulteront.

SCORIE EPUISEE signifie la Scorie résultant des opérations effectuées dans l’Usine de
Traitement.

SCORIE(S) signifie la scorie renfermant notamment du Cobalt située sur le Site en
République Démocratique du Congo et devant être utilisée comme Stock d’alimentation de
PUsine de Traitement.

SITE ou SITE DE SCORIE signifie le Terrain en République Démocratique du Congo où la
Scorie est située et disponible pour livraison à la J.V. au terme du présent Accord (nommé

72

Terril de LUBUMBASHI, formé des résidus provenant des fours « water jackets » de la
Gécamines et qui comprend notamment les zones I, J, K1, K2 et TAS G-L ayant une teneur
moyenne en cobalt de 1,85 % comme décrit plus en détail en Pièce 1).

SITE POUR LA SCORIE EPUISEE signifie le terrain en République Démocratique du
Congo où sera stockée la Scorie Epuisée.

SOCIETE DE TRAITEMENT signifie la Société pour le Traitement du Terril de
Lubumbashi SPRL, société privée à responsabilité limitée de droit congolais.

STOCK COMMERCIAL signifie le stock ordinaire d’Alliage Cobaltifère permettant à
l'ACHETEUR une alimentation régulière de son usine compte tenu de la périodicité des
arrivages maritimes.

USD signifie la monnaie légale des ETATS-UNIS d’AMERIQUE.
USINE DE TRAITEMENT signifie l’usine établie à Lubumbashi en République
Démocratique du Congo. Cette usine est exploitée par la Société de Traitement et a pour objet

principal d’obtenir de l’ Alliage Cobaltifère à partir de la Scorie.

VENDEUR signifie la J.V. vendant de l’Alliage Cobaltifère dans le cadre du Contrat de
Vente d’Alliage Cobaltifère Modifié et Mis à Jour.

Il. DISPOSITIONS PARTICULIERES

1. FORMATION DE LA JOINT VENTURE

1.1 Les Parties ont établi une Joint Venture sous forme d’une société par actions à
responsabilité limitée dénommée GROUPEMENT POUR LE TRAITEMENT DU
TERRIL DE LUBUMBASHI (GTL) ou tout autre nom convenu par les Parties.

12 Les buis essentiels de la J.V. sont:

i) de créer une Société de Traitement, filiale de la J.V. et fonctionnant sous la loi de
la République Démocratique du Congo dénommée Société de Traitement du
Terril de LUBUMBASHI (en abrégé S.T.L.)

ii) de conclure et d’assurer le meilleur suivi de contrats tels que :

_ le Contrat de Vente à Long Terme de Scories,

_ le Contrat de Vente d’Alliage Cobaltifère Modifié et Mis à Jour, et de tout
autre contrat de vente à convenir,

_ le Contrat de Traitement à Façon (concernant le Traitement de la Scorie par
la Société de Traitement).

#3 1
ii) de réaliser l’accord des Parties sur les apports en Capital, les emprunts et les
autres financements du Projet ainsi que d’optimiser les profits et d’en assurer la
distribution,

iv) d’organiser la gestion et le suivi du Projet.
2.  REPRESENTATION, GARANTIES

2.1 Capacité des Parties
Chacune des Parties déclare et garantit ce qui suit :

a) qu’elle est une entité juridique régulièrement constituée dans son pays de
constitution ;

b) qu’elle a la capacité statutaire de s’associer au présent Accord ainsi que de
l’exécuter ;

c) que toutes les actions statutaires et les autres actions requises ont été prises pour
autoriser la partie concernée à entrer dans le présent Accord et à l’exécuter ; et

d) que la Partie concernée n’enfreint aucune autre convention ou accord en concluant
et en menant à bien le présent Accord; que celui-ci est valide et liant en tous ses
termes.

3.  APPORTS EN CAPITAL

3.1 Les actions de la J.V. sont réparties comme suit :
i)  GGF est titulaire de soixante-dix pour cent (70 %) des actions ordinaires de la J.V.
ii)  GCM est titulaire de trente pour cent (30 %) des actions ordinaires de la J.V.

3.2 Il est prévu que les Parties contribuent à tout appel de fonds en proportion de leurs
obligations respectives de participation au capital telles que mentionnées à l’article 3.1
ci-dessus, ou suivant tout autre mode qui serait convenu.

Si une Partie quelconque (la partie défaillante) est incapable de participer à l’une
quelconque des contributions de capital, dûment décidée par les Parties ou le Conseil
d'Administration de la J.V., dans les limites des obligations globales d’apports de fonds
par les Parties, l’autre Partie aura la possibilité d’accroître sa part respective dans le
capital de la J.V. afin de compenser un tel déficit.

3.3 Les Parties s’accordent sur le fait que, hors ce qui concerne les obligations de pourvoir
aux contributions en capital mentionnées à l’Article 3.2 ci-dessus, le Projet est supposé
s’autofinancer au maximum.

Dans la mesure où les revenus de la J.V. seraient insuffisants pour faire face à toutes les
obligations (y compris les dépenses de fonctionnement et les charges financières), les
Parties chercheront alors à obtenir un financement complémentaire de source extérieure,
à garantir d’abord par les produits de la vente des Matériaux Traités ou par des garanties

Pal
3.4

3.5

4.1

42

43

des sociétés apparentées, à fournir par les Parties dans la proportion de leurs
participations respectives à la J.V.

Toute augmentation de capital ou prêt de société apparentée aux Parties et qui irait au
delà du capital initial, ne peut être sollicité que s’il en est décidé ainsi par l’Assemblée
Générale ou le Conseil d’ Administration conformément aux statuts de la J.V.

Dans l’éventualité où une Partie ne serait pas capable ou ne souhaiterait pas participer à
toute contribution additionnelle au capital, l’autre Partie ne sera pas empêchée
d’augmenter son apport en capital et par conséquent, sa part relative dans le capital de la
IV.

La non-participation d’une Partie à un appel de fonds pour une augmentation de capital
au-delà du capital défini à l’article 3.2., ne peut être considérée comme une défaillance
de la Partie non-participante.

Tous les revenus nets de la J.V. -après paiement des coûts et dépenses d’exploitation,
des coûts financiers, des éventuelles taxes et contributions à des fonds de réserve
légalement exigées ou à des fonds de réserve- seront payés sous forme de distributions
par la J.V. aux Parties proportionnellement à leur participation au capital.

GESTION
Le Projet et la J.V.seront administrés par le Conseil d’Administration de la J.V.

GGF désignera 4 représentants au Conseil d'Administration, et GCM désignera 2
représentants. Tel que prévu par l’ Accord Cadre, OMG pourra désigner 1 observateur et
1 représentant supplémentaire pouvant assister aux réunions du Conseil
d'Administration, sans disposer d’un droit de vote, jusqu’à l’expiration du Contrat de
Vente d’Alliage Cobaltifère Modifié et Mis à Jour.

Le Président du Conseil d'Administration sera choisi parmi les membres du Conseil
d’Administration nommés sur la proposition de GGF.

Le Vice-Président sera nommé parmi les représentants de GCM.

Le Conseil d'Administration ne pourra valablement délibérer que si trois
administrateurs au moins sont présents, dont au moins l’un d’entre eux nommé sur
proposition de GCM.

Toute décision du Conseil d’Administration ne pourra être prise que si elle résulte du
vote positif de deux administrateurs au moins.

L'Assemblée Générale ne pourra valablement délibérer que si le quorum de présence
traduit la présence de représentants des Parties possédant au moins 66% du capital
social de la J.V.

Toutes les décisions de l’Assemblée Générale ordinaire des actionnaires seront prises à

la majorité de 66%, sauf en ce qui concerne les décisions qui seraient prises à la suite de
la procédure envisagée à l’Article 4.4. ci-après où une majorité de 50% sera suffisante.

f

À

0)
44

4.5

4.6

4.7

En toute hypothèse, les matières suivantes ne peuvent être traitées que par une
Assemblée Générale statuant à la majorité de 66 % du capital social de la J.V. :

a)  l’approbation du budget annuel ;

b)  l’augmentation du capital de la J.V. ;

c) un quelconque financement extérieur au-delà de 5% du montant du capital ;
d) la clôture ou la mise en liquidation de la J.V. ;

e) toutes décisions relatives aux matières visées ci-dessus seront également soumises
aux dispositions de l’Accord Cadre et à des majorités spéciales quand elles
concernent la Société de Traitement et/ou des instructions à donner par la J.V. au
Conseil de Gérance de la Société de Traitement ; et

f) Toute révision ou modification de tous les contrats visés à l’article 5.

Les Parties s’accordent pour que la gestion de la J.V. soit dévolue au Conseil
d'Administration qui pourra exercer tous les pouvoirs, prendre tous les actes et
accomplir toutes mesures pour le compte de la J.V., sauf ceux pour lesquels le droit
local requiert qu’ils soient strictement réservés au vote de l’Assemblée Générale des
actionnaires de la J.V. En outre, dans l'hypothèse où le Conseil d’Administration serait
incapable de prendre une décision pour une matière qui est au delà de la gestion
journalière et que cette non-décision entrainerait un dommage au développement du
Projet, ou à la sécurité de traitement de la Scorie, ou de livraison de l’Alliage
Cobaltifère, alors ces matières seront portées devant l’Assemblée Générale qui décidera
souverainement exceptionnellement à la majorité de 50%. Avant la tenue de cette
Assemblée Générale, les Parties useront de leurs meilleurs efforts en vue de rapprocher
leurs points de vue.

La J.V. remboursera aux Parties les frais de voyage et les dépenses nécessaires exposées
pour que les membres du Conseil d’Administration ou leurs représentants puissent
assister aux réunions du Conseil.

Tous les programmes et budgets seront établis sur la base d’années calendrier, sauf s’il
en est mutuellement convenu autrement.

STL sera administrée par un Conseil de Gérance qui choisira et nommera un Directeur
Général,

GGF nommera 4 représentants au Conseil de Gérance et GCM nommera 2
représentants.

Le Président du Conseil de Gérance sera choisi parmi les membres représentant GGF.

Le Vice-Président sera nommé parmi les représentants de GCM.

73
52

5.3

5.4

5.5

CONTRATS CONNEXES
Fourniture de Scories

Un Contrat à Long Terme de Vente de Scories a été conclu entre la GCM, d’une part, et
la J.V. d’autre part, suivant lequel la J.V. a le droit exclusif d’acheter la Scorie située sur
le site bien connu de Lubumbashi, aux termes et conditions explicitées dans le Contrat
de Vente à Long Terme de Scories faisant l’objet de l’annexe 2 du présent Accord.

Les Parties conviennent, au titre des présentes et conformément à l’Article 4.02(b) de
lPAccord Cadre d’étendre la durée du Contrat à Long Terme de Vente de Scories
jusqu’à épuisement des ressources et réserves contenues dans le Site de Scories, et
s’engage à formaliser cette extension par avenant écrit séparé, et d’examiner le cas
échéant à cette occasion, d’autres ajustements de ce contrat, sous réserve de l’accord
préalable d’'OMG conformément aux termes de l’ Accord Cadre.

Accord Cadre

Les Parties et OMG ont conclu un Accord Cadre ayant pour objet la cession de la
participation d’'OMG dans la J.V. aux Parties.

Vente d’Alliage Cobaltifère

OMG s’est engagée à acheter à la J.V. certaines quantités spécifiées de l’Alliage
Cobaltifère produit dans l’Usine de Traitement suivant les termes et conditions définies
dans le Contrat de Vente d’Alliage Cobaltifère Modifié et Mis à Jour qui fait l’objet de
l’annexe 3 au présent Accord.

Services de transport
La J.V. a chargé GEORGE FORREST INTERNATIONAL S.A. d’organiser :
1. la manutention des Scories et des Scories Epuisées, dans la mesure nécessaire.

2. le Transport de l’Alliage Cobaltifère, depuis l’Usine de Traitement jusqu’au Port
de KOKKOLA en FINLANDE à l’exclusion du déchargement à destination, mais
y compris la supervision et les assurances relatives au transport.

Travail à façon

La Société de Traitement, STL, a conclu avec la J.V. un Contrat de Traitement à Façon
suivant laquelle la J.V. a confié à STL le droit de traiter toute la Scorie achetée par la
J.V. à la GCM, suivant les termes et conditions définis dans le Contrat de Traitement à
Façon joint en annexe 4 au présent Accord.

RESPONSABILITES ET ENGAGEMENTS DES PARTIES
La responsabilité des Parties, concernant les dettes et responsabilités de la J.V., sera

limitée à la part investie dans le capital de la J.V., laquelle sera seule propriétaire de ses
actifs et assumera le respect de ses responsabilités.

F1
6.2

7.2

7.3

74

Les Parties ne seront pas liées par les dettes ou responsabilités de la J.V., sauf si
l’étendue de telles dettes ou responsabilités a été expressément garantie par telle ou telle
Partie. Pour éviter toute ambigüité, OMG ne sera responsable d’aucune dette ni
obligation de la J.V. et toute garantie fournie par OMG avant la Date de Prise d’Effet
expirera et n’aura plus d’effet à compter de la Date de Prise d’Effet.

En vue de protéger l’environnement à Lubumbashi et dans le cadre des limitations de
responsabilité précitées, les Parties s'engagent à gérer et entretenir leur installation de
traitement au République Démocratique du Congo d’une façon correcte en concordance
avec les règles de protection de l’environnement édictées par l’Union Européenne.

ECHEANCE ET RESILIATION

Le présent Accord restera en vigueur avec plein effet aussi longtemps que, soit :
— la J.V. détiendra un quelconque droit,

_ les actifs de la J.V. n’aient pas été cédés,

— un règlement final ne soit pas intervenu, après la liquidation de la J.V.

Les Parties peuvent à tout moment résilier le présent Accord par consentement mutuel
écrit.

En cas de résiliation par consentement mutuel écrit les Parties se mettront d’accord sur
les termes de la dissolution/liquidation de la J.V.

[La Partie non défaillante de la J.V. pourra voter l’exclusion d’une Partie défaillante,
pour autant que l’exclusion soit votée à l’unanimité des membres représentant la Partie
non défaillante et après avoir entendu les explications de la Partie défaillante, dans les
cas suivants :

— cette Partie contreviendrait de façon significative à l’une des dispositions du
présent Accord ou des contrats connexes et n’aurait pas remédié à cette
défaillance selon les modalités prévues à l'article 13.1 des Dispositions
Générales ;

- cette Partie serait en défaut dans l’exécution de son obligation relative aux besoins
d’investissements tels que définis à l’article 3, pour autant que les dispositions de
l’article 13.1. des Dispositions Générales aient été préalablement appliquées.

La Partie non défaillante pourra choisir soit de résilier le présent Accord, soit d’acquérir
les parts de la Partie défaillante qui aura l’obligation de vendre ses parts aux conditions
de prix prévues à l’article 7.5 ci-après, après déduction d’éventuels dommages-intérêts.

Outre les dispositions de l’article 7.3., dans le cas où l’une des Parties serait affectée par
la survenance d’une des hypothèses suivantes, la Partie non affectée pourra voter
l’exclusion la Partie affectée :

i) toute Partie qui devient insolvable ou dont les actifs font l’objet d’une gestion par
un administrateur provisoire nommé à cet effet ou d’une saisie-exécution ou d’un

#3 À
10

mandat de saisie-exécution, sous réserve que cette situation ait une conséquence
sur la bonne exécution du présent Accord ;

ïi) une décision est rendue ou une résolution est votée pour la dissolution ou la
liquidation de toute Partie, sauf si un tel événement a pour objet exclusif
l’acquisition ou la fusion avec une autre société et que la société qui en résulte
accepte expressément d’être liée par les termes du présent Accord, sous réserve
que cette circonstance remette pas en cause la réalisation des opérations de façon
satisfaisante pour la Partie non affectée ; ou

ïi) une proportion excédant 26% du capital social d’une Partie serait acquise par un
concurrent de l’autre Partie.

7.5 Dans l’hypothèse d’une exclusion d’une Partie, au titre des articles 7.3. ou 7.4. des
Dispositions Particulières, ou de l’article 13.1 des Dispositions Générales, ainsi que
dans l’hypothèse d’un retrait volontaire, la Partie restante sera autorisée (mais non
obligée) à acquérir la totalité des parts sociales (ou actions) de la Partie exclue ou se
retirant volontairement (mais pas moins que la totalité). Le prix d’acquisition sera fixé à
la valeur comptable des parts sociales (ou actions). La valeur comptable sera calculée
sur le capital de la J.V. comprenant le capital propre augmenté du solde reporté et des
réserves, et diminué de tout passif à court ou long terme.

En cas de désaccord des Parties sur la valeur comptable, les Parties désigneront d’un
commun accord une société d’audit indépendante bénéficiant d’une reconnaissance
internationale afin de procéder à cette évaluation. Cette évaluation liera chacune des
Parties.

En cas de désaccord des Parties sur la société d’audit, l'évaluation sera réalisée dans le
cadre d’une procédure de règlement des litiges conformément à l’Article 4 des
Dispositions Générales du présent Accord.

8. ASSURANCES COMPLEMENTAIRES

La GECAMINES s’engage :

(i) à assurer un droit permettant l’accès sans entraves sur le Site, soit en n’aliénant pas à un
tiers, soit en cédant à la J.V. la propriété de la bande de terrain par laquelle s’effectuera
l’accès au Site et telle qu’elle sera définie de commun accord, ainsi que les droits
exclusifs sur les Scories.

(äi) à soutenir l’obtention de la part du Gouvernement de la République Démocratique du
Congo d’assurances comme une garantie d’un traitement fiscal favorable, des garanties
concernant l’expatriation des profits, la non-expropriation de l’Usine et l’assurance que
si la GECAMINES était privatisée, l’ensemble des obligations de cette dernière, telles
qu’elles résultent du présent Accord, resteront en force.

(äi) à soutenir l’obtention des autres autorisations, permissions, exemptions fiscales,
licences d’exportations, etc. pour la Société de Traitement et/ou la J.V.

(iv) à donner toute son assistance pour une fourniture ininterrompue d’électricité et d’eau

pour l’Usine.
11

9.  DEVELOPPEMENTS

Compte tenu des développements technologiques possibles dans les prochaines années et
pendant la durée du présent Accord, les Parties ont convenu d’examiner la possibilité
d’élaborer des produits de meilleure qualité et pouvant dès lors générer une valeur ajoutée
plus grande.
1.

12

IL DISPOSITIONS GENERALES

RAPPORT ENTRE CONTRATS

Le présent Accord fait partie d’un ensemble de contrats conclus entre les Parties.

Le but de ces contrats est d’établir les termes et conditions en vue d’acheter la Scorie localisée
sur le Site, d’exploiter la J.V. et la Société de Traitement et de vendre l’Alliage Cobaltifère à
P'ACHETEUR pour transformation supplémentaire.

Ces Accords et Contrats sont :

o
Gi)
Gi)
Gv)
()

CONTRAT CADRE (MASTER AGREEMENT)

CONTRAT DE VENTE D’ALLIAGE COBALTIFERE MODIFIE ET MIS A JOUR
ACCORD DE JOINT VENTURE MODIFIE ET MIS A JOUR

CONTRAT DE VENTE A LONG TERME DE SCORIES

CONTRAT DE TRAITEMENT A FAÇON

Bien que chaque contrat mentionné ci-avant puisse être interprété indépendamment suivant
ses propres termes, il faut noter qu’il fait partie d’un ensemble contractuel plus large et que
chaque contrat devra être interprété à la lumière des autres contrats.

Dans l’hypothèse d’un conflit, les contrats énumérés ci-dessus seront interprétés dans l’ordre
mentionné ci-avant, de telle sorte qu’un contrat premier primera toujours sur un suivant.

2.

AVENANT

En vertu de l’Accord Cadre, toute révision ou modification du présent Accord par les Parties
nécessite le consentement d’'OMG aussi longtemps que le Contrat de Vente d’Alliage
Cobaltifère Modifié et Mis à Jour restera en vigueur.

Toute modification ou ajout au présent Accord ne sera valable que s’il intervient par écrit et
est signé par les représentants habilités des Parties au présent Accord.

Si une modification ou un ajout au présent Accord, autorisé au titre de l’ Accord Cadre, devait
avoir effet sur les autres contrats, les Parties entendent changer ou modifier ces autres contrats
pour éviter tout conflit entre le présent Accord et les autres contrats.

3.
3.1

3.2

RESTRICTIONS RELATIVES AUX CESSIONS

Sous réserve de dispositions contraires de l’Accord Cadre ou des Documents de
POpération (tels que définis dans l’Accord Cadre), les Parties n’auront pas le droit de
vendre, céder, transférer, gager, imputer ou négocier de quelconque manière, les actions
qu’elles détiennent dans la J.V., sans l’accord préalable et écrit de l’autre Partie.

Sous réserve de dispositions contraires de l’Accord Cadre et des Documents de
l'Opération, les dispositions de l’article 3.1 ne seront pas applicables en cas de transfert,

43 À
3.3

3.4

13

vente ou cession de la participation d’une Partie à une société apparentée pour autant
que le transfert, la vente ou la cession soit total et soit imposé par des besoins légitimes
de réorganisation de la Partie concernée.

Pour les besoins du présent Accord, une Société apparentée signifiera toute société ou
entité qui est une filiale ou une société mère de la Partie cédante ou qui contrôle
majoritairement ou est contrôlée majoritairement, directement ou indirectement, par la
Partie cédante.

Tout transfert décrit ou permis aux termes des articles 3.1 et 3.2 sera conditionné à
l’engagement écrit pris par le bénéficiaire du transfert d’être lié par tous les termes,
conditions et engagements du présent Accord et des contrats connexes.

Tout transfert hors les conditions envisagées aux articles 3.1. et 3.2. ne sera possible que
moyennant l’accord préalable et écrit de toutes les Parties. Afin d’éviter toute
ambigüité, aucun transfert réalisé conformément aux articles 3.1 et 3.2 ne pourra en
aucun cas avoir de conséquences sur, ou impacter, le Contrat de Garantie (tel que défini
dans l’Accord Cadre) ou sur les droits au titre du Contrat de Garantie.

JURIDICTION COMPETENTE ET LOI APPLICABLE

Dans l’hypothèse où les Parties seraient incapables de résoudre à l’amiable un différend
dans le cadre du présent Accord, elles conviennent que ce litige sera soumis à la section
francophone des Tribunaux de Bruxelles qui statueront suivant le droit belge.

CONFIDENTIALITE

Sauf stipulation contraire dans le présent article, tout rapport, enregistrement, données
chiffrées ou toute autre information de quelque nature que ce soit, développée ou
acquise par une quelconque des Parties, dans le cadre des activités de la J.V. et/ou de la
Société de Traitement en REPUBLIQUE DEMOCRATIQUE DU CONGO contrôlée
par la J.V., seront traitées comme matières confidentielles et aucune des Parties ne
pourra révéler ou autrement divulguer ces informations confidentielles à des tiers sans le
consentement préalable des autres Parties.

Les restrictions qui précèdent ne s’appliquent pas à la divulgation d’informations
confidentielles à toutes filiales, à toute agence ou institution privée ou publique de
financement, à tout entrepreneur ou sous-traitant, aux employés et consultants des
Parties, ou de la J.V. ou de la Société de Traitement ainsi qu’à toute “tierce partie à
laquelle une des Parties envisage le transfert, la vente, la cession, l’usage ou autre “mise
à disposition” de toute sa participation dans la J.V. suivant les termes de l’article 3 ci-
avant.

Cependant, ceci n’est applicable que pour autant que les informations confidentielles ne
soient divulguées qu’à des tiers en ayant un besoin légitime et que les personnes ou la
société à qui la divulgation est faite prennent au préalable l’engagement écrit de
protéger la nature confidentielle de ces informations, dans la même mesure que les
Parties s’y sont engagées, aux termes du présent article.

En outre, les réserves qui précèdent ne s’appliquent pas à tout Gouvernement ou à tout
Département ou Agence Gouvernementale qui aurait le droit de demander la

communication de telles informations confidentielles.
6.2

7.1

14

Elles ne s’appliquent pas non plus aux informations confidentielles qui tombent dans le
Domaine Public, hors la faute d’une des Parties.

Cette obligation de confidentialité survivra pour une période de 5 ans à compter de la
résiliation/dissolution du présent Accord.

Les restrictions mentionnées ci-avant ne sont pas valables pour les informations
détenues par la GECAMINES concernant le Site.

FORCE MAJEURE

Les obligations d’une quelconque des Parties au titre du présent Accord seront
suspendues dans la mesure où l’exécution de ses obligations est empêchée ou retardée,
en tout ou en partie, par :

un acte fortuit, intempéries, inondations, glissements de terrains, désastres miniers ou
accidents majeurs, effondrements, grèves, lock-out, conflits du travail, manque de main-
d'œuvre, manifestations, émeutes, sabotage, lois, décrets ou règles d’agences ou
organismes gouvernementaux, ou tout autre événement échappant au contrôle
raisonnable de la Partie qui invoque la Force Majeure.

Elles seront également suspendues en cas d’actions ou inactions gouvernementales ou
contraintes gouvernementales ou d’autres autorités compétentes, événement amenant
l'incapacité d’obtenir ou des retards inévitables dans l’obtention des matières
nécessaires, moyens ou équipements sur le marché libre, suspension ou interdiction
d’accès au Site de Scories, interruption ou retard inévitable de communication, de
fourniture d’électricité ou de transport, ou défaillance d’équipements essentiels, ou toute
autre cause semblable ou non à celles spécifiquement énumérées, qui seront hors du
contrôle raisonnable d’une des Parties.

Dans l’éventualité de tels événements, la Partie affectée préviendra les autres Parties par
écrit, aussitôt que possible après la survenance de l’événement cause du retard ou de
l’empêchement, en établissant pleinement les causes particulières de cet événement et
en donnant une estimation de la durée du retard ou de l’empêchement.

La Partie affectée utilisera toute la diligence et la rapidité possible pour remédier à la
situation cause du retard.

L’exigence de remédier à de tels retards avec toute la diligence possible n’implique pas
qu’une Partie règle les grèves, lock out ou autres conflits du travail contrairement à ses
souhaits et ce type de difficulté sera géré à l’entière discrétion de la Partie concernée.

Dans l’hypothèse où le cas de force majeure perdurerait plus de 6 mois, les parties se
réuniront pour analyser la situation, et le cas échéant la résiliation du présent Accord.

NOTIFICATIONS

Toutes les notifications requises dans le cadre du présent Accord le seront par écrit et
délivrées aux Parties respectives aux adresses suivantes :

Pour GGF :
c/o G.F.L. S.A.

7,
15

Group George Forrest S.A.

65, Boulevard Grande-Duchesse Charlotte
1331 Luxembourg

Grand-Duché de Luxembourg

No. Téléphone : 00.32.(0)10.23.96.81

No. Télécopie : 00.32.(0)10.23.96.89
Email : gfi@forrestgroup.com

Attention: M. Malta Forrest

Avec copie à :

Groupe Forrest International SA
Email: gfi@forrestgroup.com
Avenue Pasteur 9

300 Wavre

Belgique

_ Pour GECAMINES :

La Générale des Carrières et des Mines S.a.r.l.

419 Boulevard Kamanyola

Lubumbashi

épublique Démocratique du Congo

o. Téléphone : +243 997-023-077

0. Télécopie : +243 234-10-41

Email: kalej.nkand@gecamines.cd

kalejn@hotmail.com
Attention: M. l’Administrateur Délégué

Toute notification sera supposée avoir été donnée à toute Partie, si elle est délivrée en
personne au représentant désigné de la Partie à laquelle elle est adressée, ou si elle est
envoyée par pli recommandé par porteur ou à la poste avec port prépayé et accusé de
réception et proprement adressée tel qu’indiqué ci-avant, ou si elle est envoyée par
télécopie ou télex à l’adresse ci-dessus indiquée avec preuve de transmission.

Cette notification sera effective à partir du moment de la réception en personne, ou dans
le cas d’expédition par poste à partir de la date de 1’accusé de réception, ou dans le cas
d’expédition par télécopie ou télex à partir de la date télécopiée ou télexée.

Toute Partie peut à tout moment, par notification écrite à l’autre Partie, changer
l’adresse à laquelle les notifications ou communications lui seront adressées.

8. ABSENCE DE RENONCIATION

Le fait pour une Partie, à quelque moment que ce soit de ne pas exiger l’exécution de l’une
quelconque des dispositions du présent Accord n’affectera en aucun cas son droit de le faire
exécuter, et la renonciation par une Partie au respect d’une disposition du présent Accord ne
sera pas interprétée comme étant une renonciation par cette Partie à toute exécution ultérieure
de cette disposition ou comme renonciation par cette Partie à l'exécution de toute autre
disposition du présent Accord.

A Ù
16

9.  VALIDITE DES CLAUSES ET DES INTITULES

9.1 Si une clause du présent Accord ou de ses annexes s’avérait nulle ou non avenue, une
telle nullité n’invalidera pas les autres dispositions du présent Accord ou ses annexes.
Les Parties au présent Accord s’efforceront par des négociations de bonne foi de
remplacer toute disposition du présent Accord s’avérant nulle ou non avenue et toute
autre disposition affectée par là-même.

92 Les intitulés du présent Accord sont considérés comme des références de convenance
uniquement et ne pourront en aucune façon affecter ou limiter le sens ou l’interprétation
des dispositions du présent Accord.

10. IMMUNITE SOUVERAINE

Dans la mesure où une Partie peut avoir droit de réclamer devant une juridiction où des
poursuites judiciaires peuvent être engagées à propos du présent Accord, pour elle-même ou
pour ses activités, propriétés ou revenus, une immunité soit :

— de juridiction d’un Tribunal ou d’une Cour d’Arbitrage,

- de saisie ou contrainte avant jugement, de saisie ou contrainte pour l’exécution
d’un jugement ou d’une compensation, ou en rapport avec toute autre procédure
juridique,

dans la mesure où une telle immunité pourrait être reconnue par cette juridiction, les Parties
conviennent irrévocablement par la présente de ne pas la demander et renoncent
irrévocablement à une telle immunité de poursuite, de juridiction de tout Tribunal, de saisie
ou contrainte avant jugement, de saisie ou contrainte en exécution d’un jugement ou pour
compensation, ou en rapport avec l’exécution d’un jugement ou de toute autre procédure
juridique, ainsi que de toute immunité quelle qu’elle soit.

11. ANNEXES

Les annexes au Présent Accord en constituent une partie intégrante. En cas de divergence
entre le présent Accord et une annexe quelconque, en ce compris les statuts de la J.V. les
dispositions du présent Accord prévaudront dans la mesure autorisée par la loi applicable.

12. ENGAGEMENT DE BONNE FIN

12.1 Les Parties s’accordent mutuellement pour exécuter et délivrer les instruments, papiers
et documents et prendre les mesures qui pourraient être raisonnablement nécessaires ou
raisonnablement réclamées, dans le but de mener à bien les dispositions du présent
Accord.

12.2 Le présent Accord engage et lie les Parties ainsi que leurs représentants respectifs
légalement autorisés, pour autant qu’ils aient acceptés d’être liés.

13. GENERALITES

13.1 Toute Partie sera en droit de résilier le présent Accord en cas de violation importante
par l’une ou l’autre des Parties de l’une quelconque de ses clauses.

40
13.2

13.3

14.

14.1

17

Toutefois cette résiliation ne pourra intervenir qu'après défaut de remédier à cette
violation importante dans un délai de soixante jours à dater de la mise en demeure
adressée à la Partie défaillante.

Comme violation importante sera retenue celle qui met en danger la bonne fin des
opérations et l’équilibre général du présent Accord.

Les responsabilités et les obligations contractées par les Parties au terme du présent
Accord subsisteront après son expiration ou sa résiliation.

L’expiration ou la résiliation du présent Accord ou des obligations qui en découlent
n’affecteront pas les obligations des Parties expressément énoncées dans le présent
Accord pour survivre à celui-ci, ou encore les obligations expressément considérées
dans l'hypothèse d’une expiration ou d’une résiliation de l’ Accord.

Le présent Accord prévaut sur tout accord préalable relatif à l'exploitation de la J.V.
conclu entre les Parties. Pour éviter toute ambigüité, le présent Accord prévaut sur et
remplace le Contrat de Joint Venture en date de juin 1997 (tel que modifié le cas
échéant) et ce dernier sera automatiquement résilié par l’effet des présentes et cessera de
produire tout effet.

AUTORISATIONS ET ENTREE EN VIGUEUR

Le présent Accord entre en vigueur à la Date de Prise d’Effet.

[Les signatures sont ci-dessous]

Na
18

En conséquence de quoi les Parties ont signé le présent Accord rédigé en français avec
traduction anglaise, le texte français faisant foi, en deux originaux, un pour chaque Partie, par
leurs représentants dûment habilités.

Fait à BRUXELLES, le 21 janvier 2013

dé Mhsbasid Forrest
rieur

Nom : Monieur Kalej Nkand t “Monsieur Déogratias Ngele Masudi
Titre : Administrateur Délégué Titre : Secrétaire Général
Pièce 1.
Annexe 1.
Annexe 2.

Annexe 3.

19

LISTE DES ANNEXES
Description du Site de Scories
Contrat de Vente à Long Terme de Scories
Contrat de Vente d’ Alliage Cobaltifère Révisé et Mis à Jour

Contrat de Travail à Façon
SLAG PILE

SLAG PILE

[TS [Eux 71% Co%

| 529615 141 EXi 13

J 1275 | 125 639 247

Ki 1370106 _| 155 727 138

[K2 | 61768 128 859 159

To. 3700764 | 139 14 189
TAS/EL | 680291 | 139 9,40 183 |

Tot/Gen_| 2381755 | 139 749 185

SN S
CONTRAT DE VENTE A LONG TERME DE SCORTES

LA GECAMINES

La J.V. "GROUPEMENT POUR LE TRAITEMENT DU TERRIL DE
LUBUMBASHI"
LE PRESENT CONTRAT EST CONSTITUE INDIVISIBLEMENT DE TOUS LES
ELEMENTS LISTES CI-APRES ET TELS QU/ILS SONT PRÉCISES EN LES
ARTICLES RESPECTIFS.

T. DEFINITIONS
TT. DISPOSITIONS PARTICULIERES

#
1. Objet

2. Qualité et quantités.

3. Livraison et titre.

4. Prix.

5. Période de cotation.

6. Stock Tampon.

7. Paiement.

8. Monnaies de facture et procédure de paiement.
9. Pesage, échantillonnage et analyses.

10. Durée et fin de la convention.

11. Taxes et autres frais et droits.

12. Clause d'équité.

13. Responsabilités,

14. . Assurances complémentaires.

TIT. DISPOSITIONS GENERALES ,

1. Rapports entre les Conventions.

2. Amendement

3. Restrictions relatives aux transferts,
4. Juridictions compétentes et lois applicables.
5. Confidentialité.

6. Force majeure.

7. Notification.

8. Absence de renonciation.

9. Validité des clauses et des intitulés.
10. Immunité souveraine.

11. Annexes.

12. Engagement de bonne fin.

13. Généralités |
14. Entrée en force. (
|

i

Le présent Contrat est conclu entre:

La GENERALE DES CARRIERES ET DES MINES, entreprise publique de
droit Congolais dont le siège social est établi Boulevard
Kamanyola, B.P. 450, LUBUMBASHI (République Démocratique du
Congo) (ci-après dénommée le FOURNISSEUR ou GECAMINES, ou GCM)

d’une part,
ET #

La J.V. GROUPEMENT POUR LE TRAITEMENT DU TERRIL DE LUBUMBASHI
dont le siège social est établi à JERSEY (ci-après dénommée
L’ACQOUEREUR où GTL).

d'autre part.

Attendu que le FOURNISSEUR est propriétaire d’un Terril de
Scories produites dans ses fours water-jackets se trouvant à
Lubumbashi en République Démocratique du Congo contenant,
entre autres, du Cobalt.

Attendu que l’ACQUEREUR a l'intention de constituer une
Société filiale (ci-après dénommée la Société de Traitement)
en République Démocratique du Congo en vue de construire à
Lubumbashi une Usine dont l’objet sera le traitement de tout
ou partie de la Scorie du Terril existant. Le produit enrichi
obtenu après traitement est dénommé ci-après Alliage
Cobaltifère.

Attendu que le FOURNISSEUR en qualité de propriétaire de la
Scorie sur le Site est disposé à vendre à long terme la Scorie
à dater de l’entrée en vigueur du présent Contrat et selon les
conditions et modalités détaillées ci-après.

Attendu que les Parties ont estimé en mai 1995 la quantité
totale de Scories sur le Site à environ 13 millions de tonnes
dont 4 millions de tonnes sèches au moins sont supposées
conformes aux spécifications prévues dans l’Accord Cadre signé
le 14 février 1996 et, par conséquent, adéquates au
Traitement.

EN CONSEQUENCE, LES PARTIES ONT CONVENU DE CE QUI SUIT :

fa

A ”
+DEFINITIONS

Sauf s’il en est autrement convenu, les termes définis ci-
après auront, pour tous les objets du présent Accord et des
Contrats connexes, les significations ci-après spécifiées:

ACCORD signifie le présent document signé par les Parties et
ses annexes formant partie intégrante du présent Accord, ainsi
que ses éventuelles modifications.

ACHETEUR sfgnifie OMG KOKKOLA CHEMICALS Oy (KCO), filiale de
OM Group, achetant de l’Alliage Cobaltifère dans le cadre du
Contrat de Vente à Long Terme d’Alliage de Cobalt.

ACQUEREUR signifie la J.v., acquérant de la Scorie dans le
: Cadre du Contrat de Vente à Long Terme de Scories.

ALLIAGE COBALTIFERE Où MATERIAU TRAITE signifie le produit
final principal de la Société de Traitement (parfois aussi
appelé "Alliage de Cobalt"), contenant du Cobalt et du Cuivre.

ANNEE signifie année calendrier commençant le ler janvier et
se terminant le 31 décembre.

ARBITRE signifie une personne agréée mutuellement par la J.V.
et l’Acheteur ou la GECAMINES conformément au Contrat de vente
à Long Terme d’Alliage de Cobalt ou au Contrat de Vente à Long
Terme de Scories.

CIF signifie "coût, assurance, frêt" tels que définis dans les
INCOTERMS, édition 1990.

CONTRAT DE TRAITEMENT À FACON signifie le Contrat conclu entre
la J.V. et la Société de Traitement pour la transformation de
la Scorie en Alliage Cobaltifère.

CONTRAT DE VENTE À LONG TERME D'ALLIAGE COBALTIFERE signifie
le Contrat par lequel la J.v. s'engage à vendre l'’Alliage
Cobaltifère à l’Acheteur et par lequel ce dernier s'engage à
acheter l’Alliage Cobaltifère à la J.V.

CONTRAT DE VENTE À LONG TERME DE SCORIES signifie le Contrat
par lequel la GECAMINES s'engage à vendre la Scorie à la J.V.
et par lequel cette dernière s'engage à acheter la Scorie à la
GECAMINES,
5
DATE DE LIVRAISON signifie la date à laquelle 1a J.V. prélève
la Scorie et acquiert sa Propriété sur Site en accord avec les
termes de la clause de livraison ex-site.

DDU signifie "livré, taxes et droits impayés", tel que défini
par les INCOTERMS, édition 1990.

EXW signifie clause de "livraison ex site" telle que définie
dans les INCOTERMS, édition 1990.

FOURNISSEUR signifie la GENERALE DES CARRIERES ET DES MINES
fournissant de la Scorie dans le cadre du Contrat de Vente à
Long Terme de Scories.

J-V. signifie la société par actions à responsabilité limitée,
ayant son siège social à JERSEY.

JOUR OUVRABLE signifie un jour qui ne soit ni un samedi ni un
dimanche où un jour férié en Finlande, aux Pays-Bas ou en
République Démocratique du Congo.

KCO signifie OMG KOKKOLA CHEMICALS Oy, filiale de oM Group,
établie à KOKKOLA, REPUBLIQUE DE FINLANDE et fonctionnant sous
les lois de la REPUBLIQUE DE FINLANDE.

LMB signifie le LONDON METAL BULLETIN.

LME signifie le LONDON METAL EXCHANGE.

LOT CARGAISON signifie une partie de chaque cargaison livrée
d’Alliage de Cobalt contenant approximativement 100 tonnes
d’Alliage de Cobalt ainsi qu'elle sera fractionnée par ,
L'ACHETEUR à  KOKKOLA pour le pesage, l'échantillonnage,
l'analyse et la détermination du degré d'humidité.

LOT EXPEDITION signifie le tonnage d’un conteneur d’Alliage H
Cobaltifère expédié à partir de l’Usine de Traitement. Î

LOTS EMPLOYES signifie le ou les Lots d’Alliage de Cobalt
prélevés pour Usage par 1/ACHETEUR pendant un mois.

MOIS signifie mois calendrier.

PARTIES signifie les Parties au présent Accord.

7 faû
&u_-
PERIODE DE COTATION signifie la Période définie à l’article 5
du Contrat de Vente à Long Terme de Scories ou à l’artcle 6.2.
du Contrat de Vente à Long Terme d’Alliage Cobaltifère.

POIDS ET MESURES
1 dnt ou ts

1 Tonne (métrique)
1 wmt ou th

1 tonne métrique sèche
2,204.6 livres avoirdupois
1 tonne métrique humide

Wu

PRELEVEMENT POUR USAGE signifie la Prise d’Alliage Cobaltifère
soit directement du Stock commercial ordinaire de matières
premières, soit en alternative du Stock Tampon, pour
complément de Traitement à l’Usine de KOKKOLA.

PROJET signifie la conception et la réalisation d’une Usine de
Traitement à LUBUMBASHI en vue d'exploiter le Terril de
LUBUMBASHI, ainsi que le bon fonctionnement de cette Usine de
Traitement, ainsi que les opérations de commercialisation,
incluant toutes les opérations connexes et la distribution des
profits qui en résulteront.

SCORIE EPUISEE signifie la Scorie résultant des opérations
effectuées dans l’Usine de Traitement.

SCORIE(S) signifie la Scorie renfermant du Cobalt située sur
le Site en République Démocratique du Congo et devant être
utilisée comme Stock d’alimentation de l’Usine de Traitement.

SITE ou SITE DE SCORIE signifie le Terrain en République
Démocratique du Congo où la Scorie est située et disponible
pour livraison à la J.V. au terme du présent Accord (nommé
Terril de LUBUMBASHI, formé des résidus provenant des fours
"WATER JACKET" de la GECAMINES et qui comprend notamment les
zones I, J, K1, K2 et TAS G-L ayant une teneur moyenne en
Cobalt de 1,85 % comme décrit plus en détail à l’annexe 1 de
l'Accord Cadre qui est joint comme annexe 1 au présent
Contrat).

SITE POUR LA SCORIE EPUISEE signifie le terrain en République
Démocratique du Congo où sera stockée la Scorie Epuisée.

SOCTETE DE TRAITEMENT signifie la Société à créer par la J.V.
en République Démocratique du Congo sous forme d’une SPRL et
qui exploitera l'Usine de Traitement.

STOCK COMMERCIAL signifie le stock ordinaire d'’Alliage
Cobaltifère permettant à OMG une alimentation régulière de son
usine compte tenu de la périodicité des arrivages maritimes.

PACA

su

Î

()
STOCK TAMPON signifie le Stock d’Alliage Cobaltifère de KCo
qui va être établi chez OMG à KOKKOLA, FINLANDE, suivant les
termes de l’article 10 de l’Accord de Joint Venture, et qui
Sera conservé séparément du Stock Commercial d’Alliage
Cobaltifère de OMG KOKKOLA Chemicals Oy.

USD signifie la monnaie légale des ETATS-UNIS d'AMERIQUE.

USINE DE TRAITEMENT signifie l’Usine à établir à LUBUMBASHI en
République Démocratique du Congo. Cette Usine sera exploitée
par la Société de Traitement et aura pour objet principal
d'obtenir de Ll’Alliage Cobaltifère à partir de la Scorie.

VENDEUR signifie la J.V. vendant de l’Alliage Cobaltifère dans
le cadre du Contrat de Vente à Long Terme d’Alliage de Cobalt.
: 0! T

Les Parties conviennent qu’en vertu du présent Contrat, la
Scorie disponible sur le Site, conforme aux spécifications de
l’article 2 ci-dessous, sera réservée et destinée à l'usage de
1'ACQUEREUR et de la Société de Traitement, conformément aux
conditions et modalités établies dans le présent Contrat,

Dès lors en vertu des termes et des conditions du présent
Contrat:

(i) le FOURNISSEUR s'engage à vendre à 1'ACQUEREUR la Scorie
disponible sur le site et conforme aux quantités et
Spécifications de l’article 2 ci-dessous,

(ii) 1/ACQUEREUR s'engage à acheter au FOURNISSEUR la Scorie
disponible sur le Site et conforme aux quantités et

spécifications de l’article 2 ci-dessous.

Pendant toute la période de validité du présent Contrat et
sauf autorisation écrite et préalable de l'ACQUEREUR, le
FOURNISSEUR accepte de ne vendre qu’à l’ACQUEREUR la Scorie
disponible sur le Site et conforme aux quantités ou
Spécifications de l’article 2 ci-dessous,

À l'appui du droit de prendre la Scorie sur le Site, le
FOURNISSEUR, par la présente, garantit irrévocablement et
inconditionnellement à L'ACQUEREUR et à la Société de
Traitement, un accès libre et Sans entraves au Site durant la
période de validité au présent Contrat.

Pour sauvegarder l'effectivité de cet accès, le FOURNISSEUR
s’engage, soit à ne pas aliéner à un tiers, soit à cèder à la
J.V. l'usage de la bande de terrain par laquelle s'effectuera
l'accès au terril, telle qu'elle sera définie de commun
accord.
2. QUALITE ET QUANTITE

2.1. La Scorie sera livrée EXW à partir du Site.

2.2. Les informations sur la qualité et la quantité de Scories
sont au stade actuel celles fournies par le FOURNISSEUR. Le
présent Contrat couvre les tonnages de Scories des zones de
stockage I, J, Ki, K2 et TAS - GL (une carte des zones de
stockage fait l’objet de l’annexe 1 faisant partie intégrante
du présent Contrat).

Ceci représente au moins 4 millions de tonnes sèches de
Scories dont l’analyse moyenne indicative est la suivante (et
qui fait l’objet de l'annexe 2 faisant partie intégrante du
présent Contrat).

_ Co : 1,85 %
_ Cu : 1,39 %
_- Zn : 7,49 %

Les quantités de Scories mentionnées à l’annexe 2 devraient
être suffisantes, pour une production d’Alliage Cobaltifère de
5.000 tonnes de Cobalt contenu par an, pendant une période de
15 ans.

2.3. Dans l‘’hypothèse où le tonnage total de Scories
correspondant aux spécifications minimales serait plus élevé
que les quantités totales indiquées ci-avant, 1'ACQUEREUR aura
un droit de premier disant en vue d'acquérir l'excédent de
Scories suivant les termes et conditions à convenir.

Si la GECAMINES veut utiliser l’autre partie du stock que
celle définie à l’article 2.2., l'’ACQUEREUR aura un droit de
préemption à exercer dans les 3 mois de la notification écrite
qui lui sera adressée par la GECAMINES.

Les conditions d’acquisition sur tout ou partie du solde
seront négociées dans l'hypothèse où le droit de préemption
est exercé.
10

e

2-4 Le FOURNISSEUR à fourni une carte préliminaire mentionnant
la teneur en Cobalt des différentes zones du Site. Cette carte
étant uniquement de nature préliminaire, ne pourra avoir force
probante de la teneur en Cobalt de la Scorie dans les
différentes zones du Terril.

L'ACQUEREUR aura le droit de prélever des échantillons pour
analyser la teneur en Cobalt de la Scorie. Si une partie
importante de la Scorie présentait une teneur en Cobalt
inférieure à la teneur moyenne admissible et que la J.V.
estimait que le projet n’est pas économiquement viable, selon
les études de faisabilité, elle aura le droit, à son entière
et indépendante discrétion, de résilier le présent Contrat
moyennant ‘avis de résiliation écrit adressé au FOURNISSEUR au
plus tard 6 mois à dater de l'entrée en force du présent
Contrat.

2.5. Le FOURNISSEUR s'engage à vendre à l'ACQUEREUR la
quantité de Scories nécessaire à la production d’Alliage
Cobaltifère décidée annuellement par 1l'’ACQUEREUR. Cette
production annuelle sera réalisée aux conditions de traitement
convenues et ne pourra être supérieure à 5.000 tonnes de
Cobalt contenu dans l’Alliage Cobaltifère sans accord du
FOURNISSEUR.

Néanmoins, la vente de Scorie ne pourra être inférieure à la
quantité nécessaire pour produire 4.000 tonnes de cobalt
contenu dans l’Alliage Cobaltifère.

2.6. Soit d'initiative, soit à la demande de la GECAMINES ou
de KCO, 1'ACQUEREUR organisera, au moins une fois par an, une
rencontre entre ces trois parties en vue d'analyser les
conditions du marché et de coordonner les politiques
commerciales.

2.7. L'ACQUEREUR prévoira dans le contrat de Vente à Long
Terne d’Alliage Cobaltifère à conclure avec KCO que:

— KCO ne pourra recevoir, au terme de ce Contrat, plus de
5.000 tonnes de Cobalt par an, avec un minimum garanti de
fourniture de 4.000 tonnes de cobalt contenu dans l'Alliage
Cobaltifère.

— Si après la constitution du Stock Tampon de 2.500 tonnes de
Cobalt contenu, 1’ACQUEREUR produit via la Société de
Traitement, plus de 4.000 tonnes par an, après constitution du
Stock Tampon, la quantité excédant 4.000 tonnes sera offerte
aux conditions du marché à KCO, qui disposera d’un droit de
dernier disant. dk

1 SE Û
a? ”
11

Ê
2-8 La quantité annuelle mentionnée ci-avant de 5.000 tonnes
de Cobalt n’inclut pas la quantité comprise dans le Stock
Tampon et pourra être revue éventuellement au terme d'une
négociation à tenir entre Parties, dépendant entre autres des
capacités de Traitement en République Démocratique du Congo
et/ou en Finlande aussi bien que de la situation du marché du
Cobalt.

LVRATSONS TI: S

Les quantités spécifiées à l’article 2 ci-avant seront
fournies EXW à partir du Site.

Tout risque de perte, d’endommagement, de destruction afférant
à chaque livraison de Scories sera transféré du FOURNISSEUR à
1'ACQUEREUR en même temps que la propriété de celle-ci dès le
moment où la Scorie livrée aura été chargée sur le Site par la
Société de Traitement.

=. IX

4.1. Métaux payables

L'ACQUEREUR ne paiera au FOURNISSEUR que le Cobalt et le
Cuivre contenus dans la Scorie à l'exclusion de tout autre
élément.

Les prix du Cobalt et du Cuivre seront déterminés séparément.

Le paiement de la Scorie sera basé sur les peseés, et analyses
de Scories effectués à l’alimentation de l’Usine de Traitement
suivant une procédure à agréer entre Parties, comme prévu à
l’article 9.

Les oxydes de zinc et de plomb récupérés, ainsi que la Scorie
Epuisée seront rendus gratuitement à la GECAMINES qui en
deviendra propriétaire et qui se chargera, à ses frais, de les
enlever dans les meilleurs délais.

7
12

4.2. Référence de prix

La référence de prix de base du Cobalt, applicable pour le
présent Contrat, sera la moyenne mensuelle combinée de 703% au
prix de base du Cobalt 99,3 (low) et de 30% du prix de base du
Cobalt 99,8 (low) tels que publiés par le LMB durant la
Période de Cotation.

Les Parties conviennent de se rencontrer en vue de déterminer
un nouveau prix de base si les références 99,3 et/ou 99,8
venait à disparaître ou n’étaient plus représentatives.

La référence du prix de base du Cuivre sera le cours moyen LME
durant la Période de Cotation.

”

4.3. Formule de base de détermination de prix

Le prix payable pour le Cobalt contenu dans la Scorie sera le
suivant, P étant égal à la référence de prix:

(i) Si le prix de référence du Cobalt (P) est plus grand
ou égal à 12 USD/1b:

Pourcentage de Co payable = 20 P/17 + 0,40 (P - 17).

Le pourcentage de Cobalt payable sera toutefois plafonné
à 25% du prix de référence.

(ii) Si le prix de référence du Cobalt (P) est inférieur
à 12 USD/lb, les Parties conviennent de se rencontrer en
vue de renégocier la formule de prix avec l'objectif
d'assurer la viabilité au Projet:

total de l'investissement, coût du financement, coût de
l'électricité, exonérations fiscales obtenues, rendement de
récupération et qualité de l’Alliage Cobaltifère.

Les Parties s’accordent pour qu'après que OMG et GGF aient
reçu la totale compensation du capital investi, augmenté des
intérêts échus et des Charges financières , les formules ci-
avant soient modifiées en remplacant le facteur "20" par un
facteur au moins égal à "22" pour augmenter la profitabilité
du Projet pour la GÉCAMINES.

fx

œa” {}
"tu

f |
13

4.4. Prix du Cuivre

L'ACQUEREUR paiera au FOURNISSEUR pour le Cuivre dans la
scorie, 30 % du prix de base défini à l’article 4.2.

5. PERIODE DE COTATION

La Période de Cotation du Cobalt et du Cuivre est le troisième
mois suivant le mois de livraison.

6. STOCK_TAMPON

6.1. Constitution et quantité

Pour garantir à KCO un approvisionnement régulier et suffisant
de ses usines de KOKKOLA en Alliage Cobaltifère, la GECAMINES
a permis à l1’ACQUEREUR de constituer à KOKKOLA, outre un Stock
Commercial, un Stock Tampon d’Alliage Cobaltifère pour palier
une rupture d’approvisionnement.

Pour ce faire, la GECAMINES a accepté de vendre à la J.V.,
laquelle à accepté d'acquérir, les quantités de Scories
nécessaires à la constitution du Stock Tampon. Le Cobalt
contenu dans l’Alliage Cobaltifère sera de 2.500 tonnes.

Le tonnage mensuel de Cobalt contenu dans l’Alliage
Cobaltifère excédant le tonnage mensuel agréé de Prélèvement
pour Usage par KCO sera employé pour la constitution du Stock
Tampon jusqu’à ce que la quantité de 2.500 tonnes de Cobalt
contenu soit atteinte.

Dans l’hypothèse où le Cobalt contenu dans le Stock Tampon
diminuerait durant le présent Contrat suite à une rupture ou
une insuffisance de fournitures, la quantité excédant le
tonnage de livraison mensuel agréé sera employée pour la
reconstitution du Stock Tampon jusqu’à ce que le niveau de
Cobalt contenu de 2.500 tonnes soit atteint à nouveau.

TE
&, /
14

Toutefois, les Parties conviennent que la quantité totale de
Cobalt dans le Stock Tampon, soit 2.500 tonnes, soit réduite
de 400 tonnes chaque année, dès l’année 2006 de telle sorte
que la quantité de Cobalt serait ramenée à 2.100 tonnes dès la
fin de cette année là, et ainsi de suite, pour autant que OMG
et GGF aient été entièrement remboursées par la J.V., par le
biais de dividendes ou autres distributions, du total de
l'investissement consenti, des intérêts et autres charges
financières. A défaut la diminution du Stock Tampon sera
postposée jusqu'à ce que la condition mentionnée ci-avant soit
remplie.

Si durant la phase de réduction mentionnée ci-avant une
rupture d’approvisionnement intervenait, avec comme
Conséquence la diminution du Stock Tampon, celui-ci sera
d’abord reconstitué au niveau mentionné ci-après, avant que la
réduction annuelle ne reprenne cours:

Fin 2006: 2.100 tonnes de cobalt contenu.

Fin 2007: 1.700 tonnes de cobalt contenu.

Fin 2008: 1.300 tonnes de cobalt contenu.

Fin 2009: 900 tonnes de cobalt contenu.

Fin 2010: 500 tonnes de cobalt contenu.

Fin 2011: 100 tonnes de cobalt contenu.

Fin 2012: liquidation du solde du Stock Tampon.

Pour toute autre situation que celles règlées ci-avant, les
Parties se rencontreront en vue de se concerter

6.2. Gestion du Stock Tampon

KCO sera responsable vis-à-vis de la J.V. de la gestion et des
risques liés au Stock Tampon et supportera tous les coûts
engendrés. KCO permettra au FOURNISSEUR et à 1'ACQUEREUR de
vérifier tous les livres comportant les informations
nécessaires telles que la situation et la consommation du
Stock Tampon.

Le transfert du titre de propriété concernant l’Alliage

Cobaltifère du Stock Tampon passera de la J.V. à KCO au fur et
à mesure du Prélèvement pour Usage.

@

A

1
15

6-3. Paiement des Scories ayant servi à la constitution du

Stock Tampon d’Alliage Cobaltifère

Les règles mentionnées au présent article ne portent pas
préjudice à l’article 6.1. alinéa 6 et suivants ci-avant.

L'ACQUEREUR ne paiera la Scorie servant à la constitution qu
Stock Tampon qu'après que KCO ait Prélevé Pour Usage l’Alliage
Cobaltifère. Les paiements seront effectués conformément à
l'article 6.2. du Contrat de Vente à Long Terme d’Alliage
Cobaltifère.

Si la GECAMINES le souhaite et pour autant que 1’ACQUEREUR
puisse trouver une banque acceptant de financer une telle
opération, 1'’ACQUEREUR pourra utiliser le Stock Tampon comme
gage d’un prêt bancaire en vue d'effectuer au profit de la
GECAMINES une avance de paiement de la Scorie.

La GECAMINES supportera les frais de ce prêt, en ce compris
les intérêts et charges. Néanmoins le montant total de ce
prêt, en ce compris les intérêts estimés, augmenté des charges
bancaires, ne pourra excéder en aucun cas la valeur de la
Scorie utilisée pour la constitution du Stock Tampon, telle
qu’estimée par l'Acquéreur et approuvée par la banque.
L'avance de paiement, les charges bancaires et les intérêts
seront déduits du prix à payer par la J.V. à la GECAMINES
quand KCO Prélèvera Pour Usage l’Alliage Cobaltifère du Stock
Tampon.

KCO aura toujours le droit, à son entière discrétion,

d'effectuer un prépaiement de la Scorie correspondant au
tonnage de Cobalt contenu dans le Stock Tampon.

Ze. PAIEMENTS

Les paiements de l’ACQUEREUR au FOURNISSEUR pour le Cobalt et
le Cuivre des Scories sont basés sur la livraison de la Scorie
à 1’ACQUEREUR.

Les paiements par l’ACQUEREUR seront effectués dans les 30
jours calendriers de la fin de chaque Période de Cotation.

1 An
Ra (}
LE
16

82 NNAIE DE F TION ET _PROCED! S_DE PAT

8.1. USD

Toutes les factures et paiements seront en USD.

8.2. Méthode de paiement

Les paiements de 1/ACQUEREUR au FOURNISSEUR seront faits
par transfert bancaire au compte du FOURNISSEUR.

9 PESAGE, ECHANTILILONNAGE ET ANALYSES

L'ACQUEREUR et le FOURNISSEUR se consulteront et, avant la
première livraison, adopteront et enregistreront des méthodes
de pesage, d’échantillonnage et d'analyse, acceptables par ces
deux Parties. Ces méthodes seront précises et fiables. Elles
seront en outre appropriées et, tout en se basant sur des
normes industrielles reconnues à l'échelle internationale,
fourniront des moyens économiques et pratiques efficaces
permettant de déterminer le poids précis, d'obtenir des
échantillons représentatifs et de produire des analyses
précises des livraisons de Scories.

10. DUREE ET VALIDITE DU CONTRAT

10.1._Le présent Contrat restera en vigueur pendant 20 ans, à
dater de sa mise en vigeur.

10.2. Les Parties peuvent à tout moment résilier le présent
Contrat par accord mutuel écrit. î

En cas de résiliation par accord mutuel, les Parties

s’accorderont sur les termes de la résiliation. a

17

10.3. 11 est expressément agréé entre Parties que la
Survenance d’un des évènements suivant ne mettra pas un
terme au présent Contrat, ni aux droits de 1L'ACQUEREUR
d'acquérir la Scorie comme stipulé au présent Contrat:

(i) Si la GECAMINES tombait en faillite,
(ii) Si la GECAMINES devenait insolvable,

(iii) Si la GECAMINES voyait nommer un administrateur
attitré sur ses actifs,

(iv) Si un ordre était donné ou une résolution votée pour
Gémanteler ou liquider la GECAMINES

(V) Si survenait tout autre évènement similaire qui
Cconcernerait la GECAMINES,

10.4. S'il apparaissait nécessaire, à 1’ACQUEREUR que le

de manière continue Par la Société de Traitement, les

Parties se rencontreront Pour envisager les nécessaires

mesures de sauvegarde. En toute hypothèse, ces mesures |
éventuelles seront Préalablement à leur exécution soumises

à l'accord des Parties en vue de vérifier leur conformité

avec les termes et conditions tant du présent Contrat que

des Contrats et Accord connexes.

10.5. Le présent Contrat Pourra être également résilié sans
dommages par la J.V. si :

(i) Les analyses mettaient en évidence que le Cobalt
contenu est tombé sous la moyenne de 1,85 % ou

(ii) IL est évident que l’Usine ne pourra opérer
économiquement à long terme, ou

(iii) Le régime de taxation en République Dénocratique du
Congo applicable à la Société de Traitement et à l’Usine
Changeait brutalement d’une manière qui mettrait en péril
la Société de Traitement et la rentabilité de l'Usine.

Une telle résiliation devra être effectuée au moyen d’un
envoi écrit à donner Par l’ACQUEREUR au FOURNISSEUR #4

identifiant la date de résiliation.

WE 1.
18

LL S ET _Al GES ET DROITS e

En dehors de la C.C.A., toutes taxes, impôts de l'Etat ou
autres droits sur les Scories seront à charge du FOURNISSEUR.

L'ACQUEREUR introduira auprès du Gouvernement une demande de
bénéficier des avantages du Code des Investissements au
bénéfice du Projet et de la Société de Traitement et tirera
profit de tout allègement fiscal prévu par les lois fiscales
et les lois sur l’investissement en vigueur en République
Démocratique du Congo, comme Par exemple, mais de manière non
limitative: les incitations fiscales, les réductions d'impôts,
l’allègement des droits d'exportation et d'importation et de
C.C.A. et la dispense de prélever des impôts à la source pour
le paiement des intérêts ou dividendes.

En cas de changement défavorable du régime fiscal applicable à
l’Alliage Cobaltifère et/ou à l'exploitation de l’Usine ou de
la Société de Traitement, les partenaires conviennent de se
rencontrer.

12.  CLAUSE D'EQUITE

Si à quelque moment que ce soit, des évènements imprévus par
les Parties modifient de manière fondamentale l'équilibre du
présent Contrat, entraînant un préjudice excessif dans
l'exécution des obligations d’une partie vis-à-vis de l’autre,
la première Partie pourra procéder de la manière suivante :

- La Partie lésée demandera une révision, dans un délai
raisonnable à compter du moment où elle a pris
connaissance de l'effet des évènements et des incidences
Sur l'aspect économique du présent Contrat.

- La demande mentionnera les raisons qui la motivent.

_ Les Parties se consulteront dans les trente jours
calendriers de réception de la notification en vue de
revoir le présent Contrat sur une base équitable, afin
d'éviter tous préjudices excessifs pour l’une ou l’autre
des Parties.

La demande de révision ne Suspend nullement l'exécution du
présent Contrat. °

Pau ’
Fu

A

A
19

13. _ RESPONSABILITES

Dans l'hypothèse d’une rupture du présent Contrat, chaque
Partie sera responsable de tout dommage direct, aussi bien en
coûts, charges et dépenses découlant de cette rupture.

Ces dommages seront remboursés dans leur intégralité.

Toutefois, toutes pertes et dommages indirects découlant de la
non-exécution des obligations prévues par le présent Contrat
ou en relation avec celui-ci ne pourront être pris en compte
sauf si ils résultent d’une action délibérée ou intentionnelle
de la partie défaillante.

Tous les dommages directs et toutes réclamations ne pourront
être compensés ou déduits du prix contractuel, que lorsque le
désaccord sera définitivement réglé ou trouvera une solution
quelle qu’elle soit.

14. ASSURANCES COMPLEMENTAIRES

Le FOURNISSSEUR s'engage :

ti) à assurer un droit d’accès ininterrompu au Site,
soit en n’aliénant pas à un tiers, soit en cédant à
la J.V. l'usage de la bande de terrain par laquelle
s'effectuera l'accès au Site et telle qu’elle sera
définie de commun accord, ainsi que les droits
exclusifs sur la Scorie.

(ii) à soutenir l'obtention de la part du Gouvernement
Congolais d’un traitement fiscal favorable.

iii) à soutenir l’obtention des autres autorisations,
permissions, exemptions fiscales, licences

d’exportations, etc... pour la Société de Traitement

et/où L'ACQUEREUR #,
“ qu”
£ 7
20

III. DISPOSITIONS GENERALES 8

TS

Le présent Contrat est une partie des Accord et Contrats
signés entre ou par les Parties.

Le but de ces Accord et Contrats est d'établir les termes et
conditions en vue d’acheter la Scorie localisée sur le Site,
d'établir la J.V. et la Société de Traitement et de vendre
l’Alliage * Cobaltifère à KCO pour transformation
supplémentaire.

Ces Accord et Contrats sont :

(à) ACCORD DE JOINT VENTURE

(ii) CONTRAT DE VENTE À LONG TERME DE SCORIES

iii) CONTRAT DE VENTE À LONG TERME D’ALLIAGE
COBALTIFERE

(iv) CONTRAT DE TRAITEMENT À FACON

Encore que chaque Accord ou Contrat mentionné ci-avant puisse
être interprété indépendamment suivant ses propres termes, il
faut noter qu’il fait partie d’une convention plus large et
que chaque Accord ou Contrat devra être interprété à la
lumière des autres Accord ou Contrats.

Dans l’hypothèse de conflit, les Accords où Contrats listés
seront interprétés dans l’ordre mentionné ci-avant de telle
sorte qu’un Accord ou Contrat premier primera toujours sur un
suivant.

2 AMENDEMENT

Tout amendement ou ajout au présent Contrat ne sera valide que
s’il intervient par écrit et est signé par les représentants
habilités des Parties au présent Contrat.
21

Si un amendement ou une modification au présent Contrat devait
avoir effet sur les autres Accord ou Contrats, les Parties
entendent changer ou modifier ces autres Accord ou Contrats
pour éviter tout conflit entre les Accord ou Contrats divers.

3. RESTRICTIONS RELATIVES AUX TRANSFERTS

3.1. Aucune des Parties n’aura le droit de vendre, céder,
transférer, hypothéquer, gager, imputer ou négocier de
quelcônque manière, les droits et obligations qu'elle
détient en raison du présent Contrat.

3.2. Les restrictions de l’article 3.1 ne seront pas applica-
bles en cas de transfert, vente ou cession de la
participation d’une Partie à une société apparentée pour
autant que le transfert, la vente ou la cession soit total
et soit imposé par des besoins légitimes de réorganisation
de la Partie concernée.

Pour les besoins du présent Contrat, une Société
apparentée signifiera toute société ou entité qui est une
filiale ou une société mère de la Partie cédante ou qui
contrôle majoritairement ou est contrôlée majoritairement,
directement ou indirectement, par la Partie cédante.

3.3. Un transfert hors les conditions envisagées à l’article
3.1. ne sera possible que moyennant l’accord préalable et
écrit de toutes les Parties.

3.4. Tout transfert décrit ou permis aux termes des articles
3.2. et 3.3. sera conditionné à l'engagement écrit pris
par le bénéficiaire du transfert d’être lié par tous les
termes, conditions et engagements du présent Contrat et
des Contrats Connexes si ceux-ci sont applicables.

ff,

|

22

4 JURIDICTION COMPETENTE ET LO APPLICABLE

Dans l'hypothèse où les Parties seraient incapables de
résoudre à l'amiable un différend dans le cadre du présent
Accord, elles conviennent que ce litige sera soumis à la
section francophone des Tribunaux de Bruxelles qui
statueront suivant le droit Belge.

5. CONFIDENTIALITE

5.1. Sauf stipulation contraire dans le présent article, tout
rapport, enregistrement, données chiffrées ou toute autre
information de quelque nature que ce soit, développée ou
acquise par une quelconque des Parties, dans le cadre des
activités de la J.V. et/ou de la Société de Traitement en
République Démocratique du Congo contrôlée par la J.V.,
seront traitées comme matières confidentielles et aucune
des Parties ne pourra révéler ou autrement divulguer ces
informations confidentielles à des tiers sans
l’assentiment écrit des autres Parties.

Les restrictions qui précèdent ne s'appliquent pas à la
divulgation d’informations confidentielles à toutes
filiales, à toute agence ou institution privée ou publique
de financement, à tout entrepreneur où sous-traitant, aux
employés et consultants des Parties, ou de la J.V. ou de
la Société de Traitement ainsi qu'à toute tierce partie à
laquelle une des Parties envisage le transfert, la vente,
la cession, l'usage ou autre "mise à disposition" de toute
Sa participation dans la J.V. suivant les termes de
l'article 3 ci-avant.

Cependant, ceci n’est applicable que pour autant que les |
informations confidentielles ne soient divulguées qu'à des !
tiers en ayant un besoin légitime et que les personnes ou
la société à qui la divulgation est faite prennent au
préalable l'engagement écrit de protéger la nature
confidentielle de ces informations, dans la même mesure î
que les Parties s’y sont engagées, aux ternes du présent î
article.

En outre, les réserves qui précèdent ne s’appliquent pas à Î
tout Gouvernement ou à tout Département ou Agence |

Gouvernementale qui aurait le droit de demander la
communication de telles informations confidentielles,

Elles ne s'appliquent pas non plus aux informations
confidentielles qui tombent dans le Domaine Public, hors dr

la faute d’une des Parties. @ Ü
23

Cette obligation de confidentialité survivra pour une
période de 5 ans à la résiliation/dissolution du présent
Contrat. e

Les restrictions mentionnées ci-avant ne sont pas valables
pour les informations détenues par la GECAMINES concernant
le Terril.

6. FORCE URE

6.1. Les obligations d’une Partie seront suspendues dans la
mesure où l’accomplissement de ses obligations est empêché
ou retardé, en tout ou en partie par :

#
— un acte fortuit, intempéries, inondations, glissements
de terrains, désastres miniers ou accidents majeurs,
effondrements, grèves, lock-out, conflits du travail,

manque de main-d'oeuvre, manifestations, émeutes,
sabotage, lois, décrets ou règles d'agences ou organismes
gouvernementaux.

Elles Seront également suspendues en cas d’actions ou
inactions gouvernementales ou contraintes gouvernementales
ou d’autres autorités compétentes, événement amenant
l'incapacité d'obtenir ou retards inévitables dans
l'obtention des matières nécessaires, moyens ou
équipements sur le marché libre, suspension ou
interdiction d'accès au gisement de Scories, interruption
ou retard inévitable de communication ou de transport, où
toute autre cause semblable ou non à celles spécifiquement
énumérées, qui seront hors du contrôle raisonnable d’une
des Parties.

6.2. Dans l'éventualité de tels évènements, la Partie affectée
préviendra l’autre Partie par écrit, aussitôt que possible
après la survenance de l'évènement cause du retard ou de
l’empêchement, en établissant pleinement les causes
particulières de cet évènement et en donnant une
estimation de la durée du retard ou de 1'empêchement.

La Partie affectée utilisera toute la diligence et la

rapidité possible pour remédier à la situation cause du

retard.

L'exigence de remédier à de tels retards avec toute la |
diligence possible n'implique pas qu'une Partie règle les Î
grèves, lock out où autres conflits du travail
contrairement à ses souhaits et ce type de difficulté sera |
géré à l'entière discrétion de la Partie concernée,

RU /)
d Sy
24

Dans l'hypothèse ou le cas de force majeure perdurerait
plus de 6 mois, les parties se réuniront pour analyser la
situation et envisager la résiliation du présent Contrat.

Ze NOTIFICATIONS

7-1. Toutes les notifications requises dans le cadre du
présent Contrat le seront par écrit et délivrées à l’autre
Partie aux adresses suivantes :

— Pouf GECAMINES: Monsieur le Président Délégué Général
Boulevard du Souverain 30
B-1000 BRUXELLES
BELGIQUE.
Téléphone: 00.32.2.676.89.98.
Télécopieur: 00.32.2.676.80.41
Télécopieur Direction Technique:

00.32.2.676.80.48

— Pour J.V.: Monsieur

Téléphone:
Télécopieur:

Toute notification sera Supposée avoir été donnée à toute ,
Partie, si elle est délivrée en personne au représentant
désigné de la Partie à laquelle elle est adressée, ou si
elle est envoyée par pli recommandé par porteur ou à la
poste avec port pré-payé et accusé de réception et
proprement adressée tel qu'’indiqué ci-avant, ou si elle

est envoyée par télécopie ou télex à l'adresse ci-dessus
indiquée avec preuve de transmission.

Cette notification sera effective à partir du moment de la
réception en personne, ou dans le cas d'expédition par
poste à partir de la date de l'accusé de réception, ou
dans le cas d’expédition par télécopie ou télex à partir
de la date télécopiée ou télexée.

25

Une Partie peut à tout moment, par notification écrite à
l’autre Partie, changer l'adresse à laquelle les
notifications ou communications lui seront adressées.

ABSENC RENONCIATION

Le fait pour une Partie, à quelque moment que ce soit de ne
pas exiger l’exécution de l’une quelconque des dispositions de
du présent Contrat n'affectera en aucun cas son droit de le
faire exécuter, et la renonciation par une Partie au non-
respect d’une disposition du présent Contrat ne sera pas
interprété£ comme étant une renonciation par cette Partie à

9. VALIDITE DES CLAUSES ET DES _INTITULES

9.1. Si une clause du présent Contrat ou de ses annexes
s'’avérait nulle ou non avenue, une telle nullité
n'invalidera pas les autres dispositions du présent
Contrat ou ses annexes, Les Parties au présent Contrat
s’efforceront par des négociations de bonne foi de
remplacer toute disposition du présent Contrat s’avérant
nulle et non avenue et toute autre disposition affectée
par là-même. ,

9.2. Les intitulés du présent Contrat sont considérés
comme des références de convenance uniquement et ne
bourront en aucune façon affecter ou limiter le sens ou
l'interprétation des dispositions du présent Contrat.

ITE_SO

Dans la mesure où une Partie peut avoir droit de réclamer
devant une juridiction où des poursuites judiciaires peuvent
être engagées à propos du présent Contrat, pour elle-même ou
pour ses activités, propriétés, revenus, une immunité soit:

@ a ®y
Ft
26

- de juridiction d’un Tribunal ou d’une Cour d’Arbitrage,

— de saisine avant jugement, de saisine pour l'exécution d’un
jugement ou d’une compensation,

— de toute autre procédure judiciaire et, dans la mesure où
une telle immunité pourrait être attribuée par cette
juridiction,

les Parties conviennent irrévocablement par la Présente de ne
pas la demander et renoncent irrévocablement à une telle
immunité de poursuite, de juridiction de tout Tribunal, de
saisine avant jugement, de saisine en exécution d’un jugement
ou de compensation, d’exécution d’un jugement ou de toute
autre procédure judiciaire, ainsi que de toute immunité
généralemeñt quelconque.

1 ANNEXES

Les annexes au Présent Contrat en constituent une partie
intégrante. En cas de divergence entre le présent Contrat et
une annexe quelconque les dispositions du présent Contrat
prévaudront dans la mesure autorisée par la loi applicable.

:__ENGA DE F

12-1. Les Parties s’accordent mutuellement pour exécuter et
délivrer les instruments, papiers et documents et prendre
les mesures qui pourraient être raisonnablement
nécessaires ou raisonnablement réclamées, dans le but de
mener à bien les dispositions du présent Contrat.

12.2. Le présent Contrat sera engageant et liant au
bénéfice des Parties et de leurs substituts respectifs
légalement autorisés et pour autant qu'ils aient acceptés
d'être liés.

4

J'ai

Ü
27

Gi ITES

13.1. Une Partie sera en droit de dénoncer le présent
Contrat en cas de violation importante par l’autre Partie
de l’une quelconque de ses clauses. e

Toutefois cette dénonciation ne pourra intervenir qu'après
défaut de remédier à la violation dans un délai de trente
jours à dater de la mise en demeure adressée à la Partie
défaillante.

Comme infraction importante sera retenue celle qui met en
danger la bonne fin des opérations et l'équilibre général
du présent Contrat.

13.2. Les responsabilités et les obligations contractées par
les Parties au terme du présent Contrat subsisteront après
son expiration ou sa résiliation.

es

L'expiration ou la résiliation du Contrat ou des
obligations qui en découlent n'affecteront pas les
obligations des Parties expressément énoncées dans le
présent Contrat pour survivre à celui-ci, ou encore les
obligations expressément considérées dans l’hypothèse
d'une expiration ou d’une résiliation du Contrat.

14. ENTREE EN FORCE

Le présent Contrat entrera en vigueur à la date de sa
signature par les représentants des Parties dûment autorisés
et pour autant que l'Accord de Joint Venture soit entré en
force.

En conséquence de quoi les Parties ont signé le présent
Contrat rédigé en français avec traduction anglaise, le texte
français faisant foi, en deux originaux, un pour chaque
partie, par leurs représentants régulièrement nommés ou
mandatés.

Fait à LUBUMBASHI, le 2 & JUIR 1997

POUR LA GECAMINES

Monsieur MONGA Monsieur MBAKA KAWAYA SWANA
Délégué Génaral Adjoint Président Délégué Général

AVENANT N° 1 A L’ACCORD DE JOINT VENTURE
ET

T. D NTE A E
ENTRE :
La GENERALE DES CARRIERES ET DES MINES, entreprise publique de
doit congolais, enregistrée au nouveau registre de commerce de Lubumbashi
sous le numéro 453 et ayant son siège social au n° 419, boulevard Kamanyola,
B.P. 450, Lubumbashi, République Démocratique du Congo,
représentée aux fins des présents par Monsieur TWITE KABAMBA, Président
du Conseil d'Administration et NZENGA KONGOLO; Administrateur-Délégué
Général
ci-après dénommée « LA GECAMINES », d’une part
ET:
GTL Ltd,

représentée aux fins des présents par Monsieur Antti AALTONEN, Administra-
teur et Monsieur Bruno COLLINS, administrateur,

c-après dénommée TGL
ET:
OMG BV, société de droit néerlandais, ayant son siège social à
adresse : Mess Pierson Trust,
Aert van Nesstraat 45, NL 3012 CA
ROTTERDAM, PAYS-BAS

représentée aux fins des présents par Monsieur Antti AALTONEN, Président.

ci-après dénommée OMG,

L À À
ET: =.
GGF SA, société de droit luxembourgeois, immatriculée au registre de
commerce de Luxembourg, ayant son social à

représentée aux fins des présents par Monsieur Pierre A. PAIROUX, Adminis-
trateur et Monsieur Bruno COLLINS, Administrateur,

ci-après dénommée GGF.
Il est préalablement exposé ce qui suit :

Attendu que la GECAMINES, OMG et GGF ont conclu en juin 1997 une con-
vention de partenariat dénommée Accord de Joint Venture et bien connue des
parties;

Attendu qu’aux termes dudit contrat, la GECAMINES s’est engagée à vendre à
GTL la scorie disponible sur le site de Lubumbashi selon les conditions et
modalités bien définies;

Attendu que GTL s’est, à son tour, engagé à payer à la GECAMINES le prix du
cobalt et du cuivre contenus dans la scorie.

Attendu que les parties ont convenu comme partie de cet avenant qu’il y avait
lieu d’amender la formule reprise en le Contrat de Vente à Long Terme de
Scories pour tenir compte du montant payable dans l’hypothèse où le prix du
cobalt sur le marché est inférieur à 12 USD/Ib;

Attendu que la GECMINES, OMG et GTL ont conclu simultanément au présent
avenant un Accord de Paiement et de Transfert d’Actions en vue de régler en
détail certains mécanismes visés en l’article 3.1. de l’Accord de Joint Venture
concernant le préfinancement par OMG de la part de la GECAMINES et le
remboursement de cette part;

Qu'il y est inclus qu’à partir des livraisons de scories au cours du mois de
décembre 2002, une partie de la créance sera payée par GTL à la GECAMINES

pour ses besoins de fonctionnement et que cette partie est établie comme suit :

Si le cours du cobalt (99,3) est inférieur à 7 USD/Ib : 50 % de la créance de sco-
rie.

ET 1

fi

4
FÉ

spa ss

Si le cours du cobalt (99,3) est inférieur à 8 USD/Ib : 40 % de Ja créance de
scorie.

Si le cours du cobalt (99,3) est inférieur à 9 USD/Ib : 30 % de la créance de
scorie.

Si le cours du cobalt (99,3) est supérieur à 9 USD/Ib : 20 % de la créance de
scorie.

L'autre partie de la créance de scorie sera affectée à l’apurement du prix
d'acquisition par la GECAMINES des actions. Toutes les livraisons quittant le
Congo avant décembre 2002 seront payées totalement à OMG conformément à
l’article 3.1. de la Convention de Joint Venture.

Attendu que l’Accord de Joint Venture et le Contrat de Vente à Long Terme de
Scories doivent également être modifiés en conséquence;

En conséquence il est convenu et arrêté ce qui suit :
ARTICLE 1 : FORMULE DE PAIEMENT DE LA SCORIE
Il est convenu entre parties d’amender l’article 4.3. du Contrat de Vente à Long

Terme de Scories de telle sorte que dès que le cours du cobalt tombe sous la
barre de 12,12 USD/Ib la formule suivante soit d'application :

Le pourcentage payable de cobalt contenu dans la scorie ne sera pas considéré
au regard d’un prix plancher de 12,12 USD/Ib, mais sera exactement le même
pourcentage que le prix du cobalt à la date de référence. Ainsi, par exemple, si
le prix du cobalt à la date de référence est de 9 USD/Ib, GTL paiera 9 % du
cobalt contenu dans la scorie.

Si le prix est égal ou plus grand que 12,12 USD/Ib, la formule mentionnée à
l’article 4.3 précité sera appliquée.

Les règles ainsi précisées s’appliquent rétroactivement aux scories déjà livrées.
ARTICLE 2 : PERIODE DE COTATION

Il est reconnu par les parties que les versions anglaise et française du Contrat de
Vente à Long Terme de Scories divergent quant à la précision de la période de

cotation (Article 5).

La période de cotation applicable est bien celle du mois suivant la livraison à

Kokkola de l’Alliage Cobaltifère. DA
3

CS

We

’
Cet amendement prend effet rétroactif à juin 1997.

ARTICLE 3 : DETERMINATION DU MONTANT DE LA CREANCE DE
SCORIE ET DE SON MODE DE LIQUIDATION

Il est reconnu par les parties que la détermination du montant de la créance de
scories doit s'appliquer sur base des principes mentionnés dans le Contrat de
Vente à Long Terme de Scories tel qu’amendé par le présent avenant.

En ce qui concerne la liquidation de la partie de la créance de scorie payable à
la GECAMINES sur base de l’Accord de Paiement et de Transfert d’Actions,
elle s'effectuera par GTL sur une base mensuelle et conformément aux
stipulations de l’article 4 du Contrat de Vente à Long Terme de Scories et sera
en vigueur pour les livraisons de scories du mois de décembre 2002.

ARTICLE 4 : CESSION

A titre particulier et sans que ceci ne porte préjudice aux principes régissant la
cession tels qu’ils sont inscrits en l’Accord de Joint Venture et dans le Contrat
de Vente à Long Terme de Scories (article 3 des dispositions générales), la
GECAMINES a la faculté de céder ou nantir en faveur de toute banque la
créance qu’elle aura envers GTL au titre de la vente des scories dans les limites
définies ci-dessus et dans les limites de l’Accort de Paiement de 1’ Avance et de
Transfert d’Actions signés simultanément au présent avenant.

GTL s’oblige cette concurrence et suivant les modalités prévues ci-avant, à
payer à OMG et à la banque à laquelle la GECAMINES aura cédé, transférée ou
nanti ce qu’elle doit recevoir de GTL.

GECAMINES garantit GTL que tout paiement effectué à une banque à laquelle
la GECAMINES aurait cédé, transféré ou nanti sa créance sur GTL sur base de
l’Accord de Paiement de l’ Avance et de Transfert d’Actions ou du Contrat de
Vente à Long Terme de Scories tel qu’amendé ici, relèvera et déchargera
totalement et irfévocablement GTL de toute obligation de paiement en respect
de l’Accord de Paiement de l’Avance et de Transfert d’Actions ou du Contrat
de Vente à Long Terme de Scories.

PAS |

ob- of

ARTICLE 5 : ABSENCE DE NOVATION OÙ DE RECONNAISSANCE PRE-
JUDICIABLE

Pour autant que de nécessaire, il est reconnu et réaffirmé par les signataires que
la portée du présent avenant est exclusivement circonscrite par les termes et
conditions mentionnés.

Cet avenant ne peut avoir porté de novation ni porter préjudice à un quelconque
des accords liant les parties ou certaines d’entre elles ou encore à l’une ou
lautre des clauses et conditions des accords liant les parties ou certaines d’entre
elles.

ARTICLE 6 : RENVOI
Pour le surplus, les parties renvoient à l’Accord de Joint Venture ou au Contrat

de Vente à Long Terme de Scories, suivant le cas.

Ainsi fait à Lubumbashi, le ; En quatre originaux,
chaque partie retenant le sien.

o3
Administrateur-Délégué Général ,

Administration

L Rh/tn2

Pour GTL Ltd,

Antti AALTONEN
Administrateur
6 FPT

PAZ

| Pour OMG B.V,

Antti AALTONEN
Administrateur

Pour GGF SA

runo COLLINS
Administrateur

2/45/0605

PM-BC5

AMENDMENT No 2
TO THE JOINT VENTURE AGREEMENT

AMENDMENT No 2 .
TO THE LONG TERM SLAG SALES AGREEMENT

AMENDMENT No 1
TO THE LONG TERM COBALT ALLOY SALES AGREEMENT

and

AMENDMENT No 1
TO THE AGREEMENT OF PREPAYMENT AND TRANSFER OF
SHARES

BETWEEN:

La Générale des Carrières et des Mines, a corporation organised and
existing under the laws of the Democratic Republic of Congo, registered in
the new trade register of Lubumbashi under the register number 453 and
having its registered office at Boulevard Kamanyola, B.P. 450, Lubumbashi,
Democratic Republic of Congo, hereinafter referred to as "Gecamines"

AND

GTL Ltd, a corporation organised and existing under the laws of Jersey,
having its registered office at 3 Clos du Moulin, la Rue du Pont St. Ouen,
Jersey, hereinafter referred to as "GTL"

AND

OMG Kokkola Chemicals BV, a corporation organised and existing under

the laws of the Netherlands, having its registered office at Rokin 55
Amsterdam, Netherlands, hereinafter referred to as “OMG B.V.”

AMENDEMENT No 2
A L’ACCORD DE JOINT VENTURE

AMENDEMENT No 2 .
AU CONTRAT DE VENTE À LONG TERME DE SCORIES

AMENDEMENT No 1
AU CONTRAT DE VENTE A LONG TERME D'ALLIAGE
COBALTIFÈRE

et

AMENDEMENT N° 1
À L’ACCORD DE PAIEMENT À L'AVANCE ET DE TRANSFERT
D’ACTIONS

ENTRE

La Générale des Carrières et des Mines, une société organisée et existant
sous les lois de la République Démocratique du Congo, enregistrée au
nouveau Registre de Commerce de LUBUMBASHI sous le numéro 453 et
ayant son siège social Boulevard Kamanyola BP 450, LUBUMBASHI,
République Démocratique du Congo, ci-après dénommée Gécamines

ET

GTL Ltd une société organisée et existant sous les lois de Jersey, ayant son

siège social Clos du Moulin, 3, la Rue du Pont Saint-Ouen, Jersey, ci-après
dénommée GTL ;

ET
OMG Kokkola Chemicals BV, une société organisée et existant sous les lois

des Pays-Bas, ayant son siège social Rokin, 55, AMSTERDAM, ci-après
dénommée OMG BV

NS

Page 1 sur 5

ÿ,
S5,AT

PM-BCS5

And

OMG Kokkola Chemicals Oy, a corporation organised and existing under
the laws of Finland, and having its registered office at Kokkola, Finland,
hereinafter referred as “OMG Oy” :

AND

Groupe George Forrest SA, a corporation organised and existing under the
laws of Luxembourg, registered in the trade register of Luxembourg B46803,
having its registered office at Bld de la Foire, 5 à 1528 Luxembourg,
hereinafter referred to as “GGF”

Preliminaries:

Whereas Gecamines, OMG B.V. and GGF have entered in June 1997 into a
Joint Venture Agreement;

Whereas Gecamines and GTL have entered in June 1997 into a Long Term
Slag Sales Agreement;

Whereas according to provisions of the Long Term Slag Sales Agreement
Gecamines is engaged to sell to GTL slag available in site of Lubumbashi and
GTL for its part is engaged to pay to Gecamines the price of cobalt and
copper contained in the slag;

Whereas Gecamines, OMG Oy and GTL have entered in October 2002 (the
French version in February 2003) into an Agreement on Prepayment and
Transfer of Shares for regulating in details certain mechanisms designated in
art 3.1. of the Joint Venture Agreement regarding the financing by OMG Oy
of Gecamines” part and repayment of that part;

Whereas in the Agreement on Prepayment and Transfer of Shares it is
stipulated in art. 3 that from the beginning of the deliveries leaving Congo in
December 2002, a part of the slag receivable shall be paid by GTL to
Gecamines for its operational needs and this part is designated as follows:

ET

OMG Kokkola Chemicals Oy, une société organisée et existant sous les lois
de Finlande, ayant son siège social à KOKKOLA, FINLANDE, ci-après
dénommée OMG OY

Ÿ

ET

Groupe George Forrest, une société organisée et existant sous les lois
Grand-Duché du Luxembourg, enregistrée au Registre de Commerce sous le
numéro B46803, ayant son siège social Bld de la Foire, 5 à 1528
Luxembourg, ci-après dénommée GGF

Préliminaires

Attendu que Gecamines, OMG BV et GGF sont entrées dans un Accord de
Joint venture en juin 1997.

Attendu que Gecamines et GTL sont entrées dans un Contrat de Vente à Long
Terme de Scories en juin 1997.

Attendu qu’en accord avec les dispositions du Contrat de Vente à Long
Terme de Scories, Gecamines s’est engagée à vendre à GTL la scorie
disponible sur le site de LUBUMBASHI et GTL pour sa part s’est engagée à
payer à Gecamines le prix du cobalt et du cuivre contenu dans la scorie.

‘Attendu que Gecamines, OMG Oy et GTL sont entrées dans un Accord de

Paiement à l’Avance et de Transfert d’Actions en octobre 2002 (la version
française est datée de février 2003) pour réguler en détails certains
mécanismes désignés à l’article 3.1 de l’Accord de Joint venture au regard du
financement par OMG Oy de la part de Gecamines et du remboursement de
cette part.

Attendu que dans l” Accord de Paiement à l’Avance et de Transfert d’Actions
il est stipulé à l’article 3 qu’à dater des livraisons quittant le Congo en
décembre 2002 une part du compte scories sera payée par GTL à la
Gecamines pour ses besoins opérationnels et cette part a été désignée comme

12

Page2sur 5

| F + ge
A

ET\XKER

PM-BC5

If the market price of Cobalt (99,3) is below 7USD/Lb : 50% of the
slag receivables.
If the market price of Cobalt (99,3) is below 8USD/Lb : 40% of the
slag receivables.
If the market price of Cobalt (99,3) is below 9USD/Lb : 30% of the
slag receivables.
If the market price of Cobalt (99,3) is above SUSD/Lb : 20% of the
slag receivables.

The rest of the slag receivables shall be paid to compensate the
acquisition price by Gecamines for the shares. All the deliveries
leaving Congo before December 2002 shall be paid totally to OMG
accordingly with Article 3.1 ofthe Joint Venture Agreement.

Whereas consequently that the parties has concluded an amendment No 1 to
the Joint Venture Agreement and to the Long Term Slag Sales Agreement
which has been signed on the 6th February 2003 by Gecamines and on the
7th May 2003 by the other parties.

Whereas in the Long Term Slag Agreement, in art. 4.2, the price reference
has been agreed to be a combination of 70 % 99,3 Cobalt (low) and 30 % of
99,8 % Cobalt (low).

Whereas the Parties now wish to amend article 3 in the Agreement on
Prepayment and Transfer of Shares as set 1 below and art. 4.2. of the Long

Term Slag Sales Agreement and art. 6.1. of the Long Term Cobalt Alloy
Sales Agreement as set out below.

Now therefore, the parties hereto agree as follows:

ARTICLE 1: GTL AS PAYING AGENT

GTL, acting as paying agent, as set out in article 3.1.iii of the Joint Venture
Agreement will pay the Slag to Gécamines as determined into article 2 below.

Si le prix du marché du cobalt (99,3) est en dessous de 7 USD/Lb : 50
% du compte scories ;

Si le prix du marché du cobalt (99,3) est en dessous de 8 USD/Lb : 40
% du compte scories ;

Si le prix du marché du cobalt (99,3) est en dessous de 9 USD/Lb : 30
% du compte scories ;

Si le prix du marché du cobalt (99,3) est au dessus de 9 USD/Lb : 20 %
du compte scories.

Le reste du compte scories sera payé pour compenser le prix
d’acquisition par Gecamines pour les actions. Toutes les livraisons qui
ont quitté le Congo avant décembre 2002 seront payées totalement à
OMG en accord avec l’article 3.1 de l’Accord de Joint Venture.

Attendu qu'en conséquence les parties ont conclu un amendement No 1 à
l’Accord de Joint Venture et au Contrat de Vente à long Terme de Scories,
lequel a été signé par Gécamines le 6 février 2003 et par les autres parties le 7
mai 2003.

Attendu que dans le Contrat de Vente à Long Terme de Scories en l’article
4.2, le prix de référence a été agréé comme étant une combinaison de 70 % du
99,3 cobalt (low) et 30 % du 99,8 % cobalt (low).

Attendu que les parties souhaitent amender l’article 3 de l'Accord de
Paiement à l’Avance et de Transfert d’Actions comme réglé ci-dessous et
l’article 4.2 du Contrat de Vente à Long Terme de Scories et l’article 6.1. du

-Contrat de Vente à Long Terme d’Alliage Cobaltifère comme réglé à ci-

dessous.

Dès lors les parties aux présentes s’accordent comme suit :

ARTICLE 1: GTL COMME AGENT DE PAIEMENT

GTL, agissant comme agent de paiement, ainsi que réglé en l’article 3.1.iii de
l'Accord de Joint Venture paiera la scorie à Gécamines comme déterminé en

Page 3 sur 5

l’article 2 ci-après A
F L #x

4

FS NS

PM-BC5

ARTICLE 2: PERCENTAGE FORMULA OF THE SLAG

It is agreed between OMG and Gecamines and GTL to amend the percentage
set out in art. 3 of the Agreement of Prepayment and Transfer of Shares to be
paid by GTL to Gecamines of the slag receivables and in amendment No 1 of
the Joint Venture Agreement and the Long Term Slag Sales Agreement in
case the market price of Cobalt (99,3) low is above 8 USD/Ib, to 35 %
(instead of 30% and 20 %it has been agreed in the said agreements
and amendments).

The modification 20%/30% - 35% is applicable since deliveries in Kokkola
after 31st January 2004

ARTICLE 3: PRICE REFERENCE FOR THE SLAG AND THE
ALLOY

It is agrecd between OMG, Gecamines, GGF and GTL that the price
reference set out (i) in art. 4.2 in Long Term Slag Sales Agreement Slag is
amended so that the reference to a combination of 70 % of 99,3 Cobalt (low)
and 30 % of 99,8 % Cobalt (low) is replaced by a reference to 100 % of 99,3
% Cobalt (low), and (ii) in art 6.1 in Long Term Cobalt Alloy Agreement is
amended so that the reference to a combination of 70 % of 99,3 Cobalt (low)
and 30 % of 99,8 % Cobalt (low) is replaced by a reference to 100 % of 99,3
% Cobalt (low) + an additional payment of 22c/Ib only.

ARTICLE _4: ABSENSE OF RENEWAL OR PREJUDICIAL
RECOGNITION

It is recognised and confirmed by the signers that the extent of this
amendment is exclusively limited by the terms and conditions set out in this
amendment.

This amendment may not be interpreted to have any effect of renewal nor
have any prejudice to any agreement binding upon the parties or certain
amongst them or to any provisions or conditions of the agreements binding
upon the parties or certain amongst them.

ARTICLE 2: FORMULE DE POURCENTAGE DES SCORIES

Il est agréé entre OMG, Gécamines et GTL d’amender le pourcentage fixé à
Particle 3 de l'Accord de Paiement à l’Avance et de Transfert d’Actions à
payer par GTL à Gecamines du compte scories, et à amendement No 1 à
lAccord de Jôint Venture et à l'Accord de Vente à long Terme de Scorie
dans l’hypothèse où le prix du marché du cobalt 99,3 low est au-dessus de 8
USD/Ib à 35 % (au lieu des 30% et 20 % comme agréé en ledit accord et ledit
amendement).

La modification 20% ou 30% à 35% est applicable aux livraisons à Kokkola
postérieures au 31 janvier 2004.

ARTICLE 3: REFERENCE DE PRIX POUR LA SCORIE ET POUR
L’ALLIAGE

Il est entendu entre OMG, Gecamines, GGF et GTL que la référence de prix
mentionnée (i) à l’article 4.2 de l’Accord de Vente à Long Terme de Scories
est amendée de telle sorte que la référence à la combinaison de 70 % de 99,3
cobalt (low) et 30 % de 99,8 cobalt (low) est remplacée par une référence à
100 % du 99,3 cobalt low, et (ii) à l’article 6.1 de l'Accord de Vente à Long
Terme d’Alliage Cobaltifère est amendée de telle sorte que la référence à la
combinaison de 70 % de 99,3 cobalt (low) et 30 % de 99,8 cobalt (low) est
remplacée par une référence à 100 % du 99,3 cobalt low + un paiement
additionnel de 22c/Ib.

ARTICLE _4: ABSENCE DE RENOUVELLEMENT OÙ DE

RECONNAISSANCE PREJUDICIABLE

Il est reconnu et confirmé par les signataires que l'étendue de cet
amendement est exclusivement limitée par les termes et conditions fixés en
cet amendement.

Cet amendement ne peut être interprété comme ayant un effet de
renouvellement ou portant préjudice à tout accord liant entre les parties, ou
certaines d’entre elles, ou à des dispositions ou conditions d’accord liant les

Page 4 sur 5

parties ou certaines d’entre elles.

PM-BCS

ARTICLE 5: REFERENCE

For the rest, the parties make a reference to the Joint Venture Agreement and
to the other existing agreements..

This amendment has been made out in Brussels on 14th May in five (5)
original copies one copy for each of the parties.

LA GÉNÉRALE DES CARRIÈRES ET DES MINES

ANI SEKIMONYO
E

Deputy General Manager]

GTL Ltd
ANTTI AALTONEN BRUNO COLLINS
Director D}

A Be

OMG Kokkola Chemicals BV OMG Kokkola Chemicals Oy

JÜRAN SOPO
Managing Director

ANTTI AALTONEN
President

ARTICLE 5: REFERENCE

Pour le surplus les parties font référence à l’Accord de Joint Venture et aux
autres accords existants.

Cet amendement a été fait à Bruxelles, le 14 mai en cinq copies originales,
une copie pouf chacune des parties,

GTL Ltd

ANTTI AALTONEN
Administrateur
AT E——

OMG Kokkola Chemicals BV

OMG Kokkola Chemicals Oÿ

ANTTI AALTONEN JÔRAN SOPO
President Managing Director

ne — GE

Page 5 sur $
CONTRAT DE VENTE D'ALLIAGE COBALTIFERE
MODIFIE ET MIS À JOUR

ENTRE :
La J.V. “GROUPEMENT POUR LE TRAITEMENT DU TERRIL DE LUBUMBASHT”
OMG FINLAND OY,
OM GROUP, INC.,
ET:

OMG KOKKOLA CHEMICALS OY

F {}
LE PRESENT CONTRAT EST CONSTITUE INDIVISIBLEMENT DE TOUS LES
ELEMENTS LISTES CI-APRES ET TELS QU'ILS SONT PRECISES EN LES
ARTICLES RESPECTIFS.

JL DÉFINITIONS seen 3
II. DISPOSITIONS PARTICULIÈRES

. OBJET ET QUANTITES
. SPECIFICATIONS DE L’ALLIAGE COBALTIFERE.

1
2
3
4.
5.
6. PESAGE, ECHANTILLONNAGE ET ANALYSES
7. MONNAIE DE FACTURATION ET PROCEDURE DE PAIEMENT
8. Revente …..
9. CLAUSE D’EQUITE
10. RESPONSABILITES .

III. DISPOSITIONS GENERALES

Se

1. RAPPORT ENTRE CONTRATS
2. AVENANTS
3. GARANT de L'ACHETEUR
4. RESTRICTIONS RELATIVES
5. JURIDICTION COMPETENTE ET LOI APPLICABLE
6. CONFIDENTIALITE..
7. FORCE MAJEURE
8. NOTIFICATIONS …
9. ABSENCE DE RENONCIATION.
10. VALIDITE DES CLAUSES ET DES INTITULES..
11. IMMUNITE SOUVERAINE
12. ENGAGEMENT DE BONNE
13. GENERALITES
14. ENTREE EN VIGUEUR.

ANNEXES
A. Pesée, Echantillonnage et Analyse
B. Modèle de clause anticorruption standard d’OM Group en matière de contrats

d’approvisionnement

i

Fe
…
LE PRESENT CONTRAT EST CONCLU ENTRE :

VENDEUR :

La J.V. “GROUPEMENT POUR LE TRAITEMENT DU TERRIL DE
LUBUMBASHI” dont le siège social est établi à JERSEY ;

ACHETEUR :
OMG FINLAND OY, dont le siège social est établi à Outokummuntie 6, 67100 Kokkola,

Finlande, et inscrite au registre de commerce sous le numéro ID 1612534-2 (ci-après
dénommée 1’ ACHETEUR) ;

GARANT :
OM GROUP, INC. dont le siège social est établi à 127 Public Square, 1500 Key Tower,

Cleveland, Ohio 44114 (ci-après dénommée OMG), uniquement pour les besoins de l’Article
3 des Dispositions Générales ;

ET. PARTIE SUPPLEMENTAIRE :

OMG KOKKOLA CHEMICALS OY, dont le siège social est établi P.O. Box 286, FIN-
6701 KOKKOLA, Finlande (ci-après dénommé OMG KOKKOLA), uniquement pour les
besoins de la modification du Contrat de Vente à Long terme d’Alliage Cobaltifère conclu
entre le VENDEUR et OMG KOKKOLA le 24 juin 1997, tel que modifié le cas échéant
(désigné ci-dessous le « Contrat Initial »).

Attendu qu'OMG et ses affiliées souhaitent céder leurs intérêts dans OMG KOKKOLA et,
dans ce contexte, souhaitent modifier le Contrat Initial afin, entre autres, de supprimer OMG
KOKKOLA en qualité de partie au Contrat Initial,

Attendu que les Parties souhaitent modifier le Contrat Initial et en établir une version mise à
jour et qu’à cette fin, chacune des parties au Contrat Initial, notamment OMG KOKKOLA,
doivent conclure le présent Contrat,

Attendu que le VENDEUR a investi dans une usine à Lubumbashi, République
Démocratique du Congo, dans le but exclusif du Traitement des Scories existant actuellement

Fg

VA

û
sur le Site en République Démocratique du Congo pour produire de l’Alliage Cobaltifère qui
sera vendu notamment à 1’ ACHETEUR, et

Attendu que les Parties souhaitent conclure le présent Contrat par lequel le VENDEUR

s’engage à vendre l’Alliage de Cobalt et 1’ACHETEUR s’engage à acheter l’Alliage
Cobaltifère conformément aux termes et conditions spécifiés ci-après.

DES LORS, IL EST CONVENU CE QUI SUIT :
L DEFINITIONS

Sauf s’il en est autrement convenu, les termes définis ci-après auront, pour tous les objets du
présent Contrat, les significations ci-après spécifiées :

ACHETEUR signifie OMG FINLAND OY, filiale d'OMG, achetant de l’Alliage
Cobaltifère dans le cadre du présent Contrat.

ACQUEREUR signifie la J.V., acquérant de la Scorie dans le cadre du Contrat de Vente à
Long Terme de Scories.

ALLIAGE COBALTIFERE ou MATERIAU TRAITE signifie le produit final principal
de la Société de Traitement, contenant du Cobalt et du Cuivre,

ANNEE signifie année calendrier commençant le ler Janvier et se terminant le 31 décembre.

ARBITRE signifie une personne agréée mutuellement par la J.V. et 1’Acheteur
conformément au présent Contrat.

CONTRAT signifie le présent document signé par les Parties et ses annexes formant partie
intégrante du présent Contrat, ainsi que ses éventuelles modifications.

CONTRAT DE TRAITEMENT A FACON signifie le contrat conclu entre la J.V. et la
Société de Traitement pour la transformation de la Scorie en Alliage Cobaltifère.

CONTRAT DE VENTE D’ALLIAGE COBALTIFERE MODIFIE ET MIS A JOUR
signifie le présent Contrat par lequel la J.V. s’engage à vendre l’Alliage Cobaltifère à
1’ Acheteur et par lequel ce dernier s’engage à acheter l’Alliage Cobaltifère à la J.V.

CONTRAT DE VENTE A LONG TERME DE SCORIES signifie le contrat par lequel la
GECAMINES s’engage à vendre la Scorie à la J.V. et par lequel cette dernière s'engage à
acheter la Scorie à la GECAMINES.

CONTRAT INITIAL signifie le Contrat de Vente à Long Terme d’Alliage Cobaltifère
conclu le 24 juin 1997 entre le VENDEUR et OMG KOKKOLA et toute modification à ce
dernier.

DATE DE LIVRAISON signifie la date à laquelle la J.V. prélève la Scorie du Site et en
acquiert la Propriété en accord avec les termes de la clause de livraison ex-site.

DDU signifie « livre, taxes et droits impayés », tel que défini par les INCOTERMS, édition
2000.

DATE D'EXPIRATION signifie le deuxième anniversaire de la Date de Prise d’Effet ; étant
entendu que si à cette date le VENDEUR n’a pas livré à l'ACHETEUR au moins 7.000
tonnes de cobalt contenu dans l’Alliage Cobaltifère conformément au présent Contrat, la Date
d’Expiration sera automatiquement reportée à la plus proche des dates suivantes : (1) la date
arrivant six (6) mois suivant le deuxième anniversaire de la Date de Prise d’Effet, ou (ii) la
date à laquelle le VENDEUR aura livré à l’ACHETEUR 7.000 tonnes d’Alliage Cobaltifère
conformément au présent Contrat.

a. u #>

9
FOURNISSEUR signifie la GENERALE DES CARRIERES ET DES MINES fournissant
de la Scorie dans le cadre du Contrat de Vente à Long Terme de Scories.

J.V. signifie le Groupement pour le Traitement du Terril de Lubumbashi, société par actions
à responsabilité limitée, ayant son siège social à JERSEY.

JOUR OUVRABLE signifie un jour qui ne soit ni un samedi ni un dimanche ou un jour
férié en Finlande, aux Pays-Bas ou en République Démocratique du Congo.

LMB signifie le LONDON METAL BULLETIN.

LME signifie le LONDON METAL EXCHANGE.

LOT CARGAISON signifie une partie de chaque cargaison livrée d’Alliage de Cobalt
contenant approximativement 280 tonnes d’Alliage de Cobalt ainsi qu’elle sera fractionnée
par l'ACHETEUR à KOKKOLA pour le pesage, l’échantillonnage, l’analyse et la

détermination du degré d’humidité.

LOT EXPEDITION signifie le tonnage d’un conteneur d’Alliage Cobaltifère expédié à
partir de l’Usine de Traitement.

LOTS EMPLOYES signifie le ou les Lot(s) Cargaison d’Alliage de Cobalt prélevés pour
Usage par 1’ ACHETEUR pendant un mois.

MOIS signifie mois calendaire.
PARTIES signifie les Parties au présent Contrat.

PERIODE DE COTATION signifie la Période définie à l’article 5.2 des Dispositions
Particulières du présent Contrat.

POIDS ET MESURES
1 dmtouts = 1 tonne métrique sèche
1 Tonne (métrique) =  2,204.6 livres
avoirdupois
1 wmt ou th = 1 tonne métrique humide

PRELEVEMENT POUR USAGE signifie la prise d’Alliage Cobaltifère directement du
stock commercial ordinaire de matières premières.

PROJET signifie la conception et la construction d’une Usine de Traitement à
LUBUMBASHI en vue d’exploiter le Site de Scorie de LUBUMBASHI, ainsi que le bon
fonctionnement de cette Usine de Traitement, ainsi que les opérations de commercialisation,
incluant toutes les opérations connexes et la distribution des profits qui en résulteront.

SCORIE EPUISEE signifie la Scorie résultant des opérations effectuées dans 1’Usine de
Traitement.

SCORIE(S) signifie la Scorie renfermant du Cobalt située sur le Site en République
Démocratique du Congo et devant être utilisée comme Stock d’alimentation de 1’Usine de

Traitement.
a. WU Fe
SITE ou SITE DE SCORIE signifie le terrain en République Démocratique du Congo où la
Scorie est située et disponible pour livraison à la J.V. au terme du présent Accord (nommé
Terril de LUBUMBASHI, formé des résidus provenant des fours « water jackets » de la
Gécamines et qui comprend notamment les zones I, J, K1, K2 et TAS G-L ayant une teneur
moyenne en cobalt de 1,85 % comme décrit plus en détail en Pièce 1).

SITE POUR LA SCORIE EPUISEE signifie le terrain en République Démocratique du
Congo où sera stockée la Scorie Epuisée.

SOCIETE DE TRAITEMENT signifie la Société de Traitement du Terril de Lubumbashi
SPRL, une société privée à responsabilité limitée de droit Congolais.

STOCK COMMERCIAL signifie le stock ordinaire d’Alliage Cobaltifère permettant à
VP'ACHETEUR une alimentation régulière de son usine compte tenu de la périodicité des
arrivages maritimes.

USD signifie la monnaie légale des ETATS-UNIS d’AMERIQUE.

USINE DE TRAITEMENT signifie l’usine à établir à LUBUMBASHI en République
Démocratique du Congo. Cette usine sera exploitée par la Société de Traitement et aura pour
objet principal d’obtenir de l’Alliage Cobaltifère à partir de la Scorie.

VENDEUR signifie la J.V. vendant de l’Alliage Cobaltifère dans le cadre du présent Contrat.

DATE DE PRISE D’EFFET signifie 2013.
I. DISPOSITIONS PARTICULIERES

1. OBJET ET QUANTITES

Le VENDEUR s’engage à vendre et livrer à l'ACHETEUR et l’ACHETEUR s’engage à
acheter au VENDEUR une quantité minimale de sept mille (7.000) tonnes de cobalt contenu
dans l’Alliage Cobaltifère pendant la Durée du Contrat de la manière suivante : (i) 100% de
l’Alliage Cobaltifère produit par le VENDEUR durant la première période de douze (12)
mois suivant la date du présent Contrat ; étant entendu que (a) une quantité minimale de trois
mille (3.000) tonnes de cobalt contenu dans l’Alliage Cobaltifère sera livrée pendant cette
période et (b) le VENDEUR pourra vendre à des tiers une quantité maximale de cent (100)
tonnes de cobalt contenu dans l’Alliage Cobaltifère, nonobstant les quantités livrées à
l'ACHETEUR, et (ii) au moins quatre-vingt pour cent (80 %) de l’Alliage Cobaltifère produit
par le VENDEUR durant la seconde période de douze (12) mois suivant la date du présent
Contrat ; étant entendu que (a) une quantité minimale de trois mille (3.000) tonnes de cobalt
contenu dans l’Alliage Cobaltifère sera livrée pendant cette période et (b) si les livraisons au
cours de cette seconde période de douze (12) mois évoluent vers un tonnage de cobalt
contenu dans l’Alliage Cobaltifère inférieur à (A) sept mille (7.000) tonnes de cobalt contenu
dans l’Alliage Cobaltifère livrées pendant la Durée du Contrat ou (B) trois mille (3.000)
tonnes de cobalt contenu dans l’Alliage Cobaltifère livrées au cours de cette seconde période
de douze (12) mois, alors le pourcentage de 20 % d’Alliage Cobaltifère disponible pour la
vente à des tiers au cours de cette seconde période de douze (12) mois sera réduit à un
pourcentage permettant d’atteindre les volumes de livraison prévus pour cette seconde
période de douze (12) mois. Le cas échéant, les Parties se concerteront de bonne foi afin de
déterminer quel pourcentage réduit doit être appliqué conformément à la phrase précédente.
Nonobstant ce qui précède, l’'ACHETEUR pourra, à sa seule discrétion et sous réserve d’une
notification préalable de quatre vingt dix (90) jours, réduire la quantité minimale d’Alliage
Cobaltifère à livrer en vertu du présent Contrat, auquel cas le VENDEUR pourra vendre à des
tiers les quantités d’Alliage Cobaltifère retranchées aux quantités minimales, étant entendu
que l'ACHETEUR ne pourra exercer cette option avant le premier anniversaire de la Date de
Prise d'Effet du Contrat.

La VENDEUR fera ses efforts raisonnables afin de s’assurer que la quantité d’Alliage
Cobaltifère livrée chaque mois pendant la Durée du Contrat soit aussi constante que possible.

2. SPECIFICATIONS DE L’ALLIAGE COBALTIFERE

L’Alliage Cobaltifère à livrer à KOKKOLA, en Finlande, devra répondre aux spécifications
suivantes sur une base sèche :

Co: minl6% moyenne : 17 %

Cu: min8% moyenne : 10,5 %

Si: max0,5% moyenne : 0,3 %

Radioactivité Aucune

Caractéristiques physiques 95 % < 16 mailles (1,2 mm)

“. CA

\
Livraison en vrac +

Libre de tous objets ou matériaux étrangers

+ Les emballages doivent être vidés sans écrasement et les substances doivent être
manipulées sans tamisage ni broyage. La fluidité des substances serait compromise si les
substances emballées étaient exposées à la pluie et/ou à l’humidité. Le VENDEUR sera
tenu d’entreposer et de transporter les substances à sec.

Dans l’hypothèse où les spécifications ci-dessus ne sont pas respectées, les Parties
négocieront de bonne foi la répartition des coûts additionnels liés à tout traitement confié à
des tiers.

3. DUREE

Le présent Contrat prend effet à la Date de Prise d’Effet et expire à la Date d’Expiration (la
« Durée du Contrat »)

4.LIVRAISON ET TRANSFERT DE PROPRIETE

Le VENDEUR livrera l’Alliage Cobaltifère, DDU à KOKKOLA, en Finlande, emballé en
caisses, en sacs ou autrement, comme il sera convenu en temps opportun entre le VENDEUR
et l'ACHETEUR.

La livraison s’effectuera mensuellement en quantités approximativement égales.

Le transfert de la propriété et des risques passeront du VENDEUR à 1’ACHETEUR DDU
KOKKOLA.

Afin d’éviter toute ambigüité, le VENDEUR supportera tous les coûts de transport jusqu’à la
livraison de l’Alliage Cobaltifère DDU à KOKKOLA.

Le VENDEUR fournira à OMG toute information raisonnablement demandée par OMG en
ce qui concerne les expéditions, les substances en transit et les prévisions.

5. PRIX

5.1 Détermination du prix

L'ACHETEUR paiera au VENDEUR uniquement la valeur du Cobalt et du Cuivre contenus
à chaque livraison directe. Le prix du Cobalt et du Cuivre sera déterminé séparément pour
chaque Lot Employé d’Alliage Cobaltifère, de la manière suivante :

a) Formule de prix du Cobalt
Le prix du Cobalt, applicable pour le présent Contrat, sera la moyenne mensuelle de

60 % du 99,3 % (/ow) + un paiement additionnel de 22c/livre (1b), tels que publiés par
le LMB durant la Période de Cotation.

-7- Qu $
b)

52

5.3

54

Les Parties conviennent de se rencontrer en vue de déterminer un nouveau prix de
base si la référence 99,3 venait à disparaitre ou ne serait plus représentative.

Formule de prix du Cuivre

Le prix de base du Cuivre sera le cours moyen mensuel LME au cours de la Période
de Cotation.

Le prix payé pour le Cuivre contenu sera 40 % du prix de base.
Période de Cotation

La Période de Cotation du Cobalt et du Cuivre est le mois suivant le mois de la
livraison de 1’Alliage Cobaltifère à KOKKOLA, FINLANDE.

Paiement

Le paiement par 1’ACHETEUR au VENDEUR pour chaque livraison sera effectué
comme suit :

Les paiements par 1’ACHETEUR seront effectués dans les 20 jours calendaires de la
fin de chaque Période de Cotation.

Le prix payable pour tous les Lots Cargaison livrés à 1 ACHETEUR durant chaque
mois sera calculé sur la base des teneurs moyennes correspondantes en cobalt et en
cuivre contenues dans chaque Lots Cargaison et sur les poids tels que déterminés par
l'ACHETEUR.

L'ACHETEUR notifiera au VENDEUR dans les 10 jours suivant la fin de la Période
de Cotation applicable aux Lots Cargaison livrés ce qui suit :

G@) le poids des Lots Cargaison livrés durant le mois précédent ;
(ii) la moyenne de Cobalt et de Cuivre contenus dans les Lots Cargaison livrés ; et

(üi) le prix payable pour les Lots Cargaison livrés tenant compte du prix de référence
applicable tel que prévu à l’article 5 des Dispositions Particulières ci-avant.

Si les moyennes des analyses finales de Cobalt et de Cuivre contenus ne sont pas
disponibles au moment du paiement, l’ACHETEUR effectuera un paiement
provisoire basé sur les poids et analyses qu’il aura préliminairement estimés.

Quand les analyses finales seront disponibles, le paiement sera ajusté pour refléter les
poids et analyses finales en créditant ou débitant la différence lors du paiement
suivant de 1’ ACHETEUR au VENDEUR.

Taxes et impôts

Toutes taxes, droits de douane, impôts de 1’Etat ou autres droits payés ou perçus sur
l’Alliage Cobaltifère en Finlande seront à charge de l'ACHETEUR. Toutes taxes, droits de
douane, impôts de l’Etat ou autres droits sur 1’Alliage Cobaltifère hors la Finlande seront à
charge du VENDEUR.

eo A
6. PESAGE, ECHANTILLONNAGE ET ANALYSES

Les méthodes de pesage, d’échantillonnage et d’analyse sont décrites en Annexe A aux
présentes.

7. MONNAIE DE FACTURATION ET PROCEDURE DE PAIEMENT

71 USD
Toutes les factures et paiements seront en USD.

72 Méthode de paiement

Les paiements de l’ACHETEUR au VENDEUR seront faits par virement bancaire au compte
du VENDEUR.

8.REVENTE

Pour éviter toute ambigüité, l ACHETEUR sera libre de revendre tout produit fourni en vertu
du présent Contrat à tout tiers de son choix et à sa complète discrétion.

9.CLAUSE D’EQUITE

Si, à quelque moment que ce soit, des événements imprévus par les Parties modifient de

manière fondamentale l’équilibre du présent Contrat, entrainant un préjudice excessif dans

l’exécution des obligations d’une Partie vis-à-vis de l’autre, la Partie lésée pourra procéder
de la manière suivante :

_- La Partie lésée pourra demander une révision, dans un délai de 3 mois à compter du
moment où elle a pris connaissance de l’événement considéré et de son incidence sur
l’économie du présent Contrat.

_ La demande mentionnera les raisons qui motivent une telle révision.

- Les Parties se consulteront dans les trente jours calendaires de la réception de la
notification en vue de revoir le présent Contrat sur une base équitable, afin d’éviter
tous préjudices excessifs pour l’une ou l’autre des Parties.

La demande de révision ne suspend nullement 1’exécution du présent Contrat.

10. RESPONSABILITES

Dans l’hypothèse d’une violation du présent Contrat, chaque Partie sera responsable de tout
dommage direct ainsi que des coûts, charges et dépenses découlant de cette violation.

Ces dommages seront remboursés dans leur intégralité.
Toutefois, toutes pertes et dommages indirects subis par la Partie non-défaillante découlant

de la non-exécution des obligations prévues par le présent Contrat ou en relation avec celui-ci
ne pourront être pris en compte que si ils résultent d’une action délibérée ou intentionnelle de

la partie défaillante. F
-9-

Ü
$
Pour les besoins du présent Contrat, tout manquement du VENDEUR à ses obligations au
titre de l’article 1 des Dispositions Particulières (Objet et Quantités) sera réputé constituer un
manquement délibéré et intentionnel, sauf à ce qu’il ne soit la conséquence directe d’un
évènement de force majeure, tel que défini aux présentes.

Tous les dommages directs et toutes réclamations ne pourront être compensés ou déduits du
prix contractuel, que lorsque le désaccord sous-jacent entre les Parties aura fait l’objet d’une
transaction définitive ou qu’il aura été autrement résolu.

Il. DISPOSITIONS GENERALES

1. RAPPORT ENTRE CONTRATS

Le présent Contrat fait partie d’un ensemble de contrats conclus entre les Parties.

Le but de ces contrats est d’établir les termes et conditions en vue d’acheter la Scorie
localisée sur le Site et de vendre l’Alliage Cobaltifère à l’ACHETEUR pour transformation
supplémentaire.

Ces contrats sont :

o)] ACCORD CADRE (MASTER AGREEMENT) entre OMG Kokkola
Chemicals Holding (two) B.V., Group George Forrest S.A et La
Générale des Carrières et des Mines S.A.R.L, conclu à la même date
que le présent Contrat

Gi) ACCORD DE JOINT VENTURE MODIFIE ET MIS A JOUR
conclu entre Group George Forrest S.A et La Générale des Carrières
et des Mines, à la même date que le présent Contrat

Gi) CONTRAT DE VENTE D’ALLIAGE COBALTIFERE MODIFIE
ET MIS À JOUR

Gv) CONTRAT DE VENTE À LONG TERME DE SCORIES.

() CONTRAT DE TRAITEMENT A FACON

Bien que chaque contrat mentionné ci-avant puisse être interprété indépendamment suivant
ses propres termes, il faut noter qu’il fait partie d’un ensemble contractuel plus large et que
chaque contrat devra être interprété à la lumière des autres contrats de cet ensemble.

Dans l’hypothèse d’un conflit entre les différents contrats énumérés ci-dessus, ils seront

interprétés dans l’ordre mentionné ci-avant, de telle sorte qu’un contrat premier primera
toujours sur un suivant.

2. AVENANTS
Tout avenant ou ajout au présent Contrat ne sera valable que s’il intervient par écrit et est

signé par les représentants habilités des Parties au présent Contrat. Afin d'éviter toute
ambigüité, OMG Kokkola ne sera pas réputée être une Partie au présent Contrat.

-10- (AS

!
Si un avenant ou une modification au présent Contrat devait avoir effet sur les autres contrats,
les Parties s’engagent à changer ou modifier ces autres contrats pour éviter tout conflit entre
le présent Contrat et les autres contrats.

3. GARANT DE L'ACHETEUR

OMG garantit irrévocablement et inconditionnellement au VENDEUR, par les présentes,
l'exécution diligente et complète par ACHETEUR de tous ses engagements et obligations
au titre du présent Contrat, y compris le paiement par l'ACHETEUR de tout montant dû et
exigible à la charge de ce dernier en vertu des présentes, à compter du moment où ils sont
effectivement échus et devenus exigibles conformément aux présentes.

4. RESTRICTIONS RELATIVES AUX TRANSFERTS

4.1 Aucune des Parties n’aura le droit de vendre, céder, transférer, hypothéquer, gager,
imputer ou négocier de quelconque manière, les droits et obligations qu’elle détient en
raison du présent Contrat.

4.2 Les restrictions de l’article 4.1 des Dispositions Générales ne seront pas applicables
en cas de (a) transfert, vente ou cession de la participation d’une Partie à une société
apparentée pour autant que le transfert, la vente ou la cession soit total et soit imposé
par des besoins légitimes de réorganisation de la Partie concernée ou de (b) transfert,
vente ou cession par l'ACHETEUR et OMG à OMG KOKKOLA ou une société
apparentée d’'OMG KOKKOLA, à condition qu’un tel transfert, vente ou cession soit
total.

Pour les besoins du présent Contrat, une société apparentée signifiera toute société ou
entité qui est une filiale ou une société mère de la Partie cédante ou qui contrôle
majoritairement ou est contrôlée majoritairement, directement ou indirectement, par la
Partie cédante.

43 Un transfert hors les conditions envisagées aux articles 4.1. et 4.2 des Dispositions
Générales ne sera possible que moyennant l’accord préalable et écrit de toutes les
Parties.

44 Tout transfert décrit ou permis aux termes des articles 4.2. et 4.3. des Dispositions
Générales (autre qu’au titre de l’Article 4.2(b)) sera conditionné à 1’engagement écrit
pris par le bénéficiaire du transfert d’être lié par tous les termes, conditions et
engagements du présent Contrat et des contrats connexes.

5. JURIDICTION COMPETENTE ET LOI APPLICABLE

Dans l’hypothèse où les Parties seraient incapables de résoudre à 1’amiable un
différend dans le cadre du présent Contrat, elles conviennent que ce litige sera soumis
à la section francophone des Tribunaux de Bruxelles qui statueront suivant le droit

L p
LD
S

6. CONFIDENTIALITE

-11-
6.1

Sauf stipulation contraire dans le présent article, tout rapport, enregistrement, données
chiffrées ou toute autre information de quelque nature que ce soit, développée ou
acquise par une quelconque des Parties, dans le cadre des activités de la J.V. et/ou de
la Société de Traitement en République Démocratique du Congo contrôlé par la J. V.,
seront traitées comme matières confidentielles et aucune des Parties ne pourra révéler
ou autrement divulguer ces informations confidentielles à des tiers sans le
consentement préalable de l’autre Partie.

Les restrictions qui précédent ne s’appliquent pas à la divulgation d’ informations
confidentielles à toutes filiales, à toute agence ou institution privée ou publique de
financement, à tout entrepreneur ou sous-traitant, aux employés et consultants des
Parties, ou de la J.V. ou de la Société de Traitement ainsi qu’à toute tierce partie à
laquelle une des Parties envisage le transfert, la vente, la cession, l’usage ou autre
«mise à disposition » de toute sa participation dans la J.V. suivant les termes de
l’article 4 ci-avant des Dispositions Générales.

Cependant, ceci n’est applicable que pour autant que les informations confidentielles
ne soient divulguées qu’à des tiers en ayant un besoin légitime et que les personnes ou
la société à qui la divulgation est faite prennent au préalable 1’engagement écrit de
protéger la nature confidentielle de ces informations, dans la même mesure que les
Parties s’y sont engagées, aux termes du présent article.

En outre, les réserves qui précédent ne s’appliquent pas à tout Gouvernement ou à
tout Département ou Agence Gouvernementale qui aurait le droit de demander la
communication de telles informations confidentielles.

Elles ne s’appliquent pas non plus aux informations confidentielles qui tombent dans
le Domaine Public, hors la faute d’une des Parties.

Cette obligation de confidentialité survivra pour une période de 5 ans à compter de la
résiliation/dissolution du présent Contrat.

Les restrictions mentionnées ci-avant ne sont pas valables pour les informations
détenues par la GECAMINES concernant le Site.

7. FORCE MAJEURE

7.1

Les obligations d’une Partie seront suspendues dans la mesure où l’exécution de ses
obligations est empêchée ou retardée, en tout ou en partie par :

— un acte fortuit, intempéries, inondations, glissements de terrains, désastres miniers
ou accidents majeurs, effondrements, grèves, lock-out, conflits du travail, manque de
main-d'œuvre, manifestations, émeutes, sabotage, lois, décrets ou règles d'agences ou
organismes gouvernementaux.

Elles seront également suspendues en cas d’actions ou inactions gouvernementales ou
contraintes gouvernementales ou d’autres autorités compétentes, événement amenant
l'incapacité d’obtenir ou des retards inévitables dans l’obtention des matières
nécessaires, moyens ou équipements sur le marché libre, suspension ou interdiction
d’accès au Site de Scories, interruption ou retard inévitable de communication, de
fourniture d’énergie électrique (ou conséquences de tels retards ou interruptions) ou

_ \S
7.2

de transport, ou défaillance d'équipements essentiels, ou toute autre cause semblable
ou non à celles spécifiquement énumérées, qui seront hors du contrôle raisonnable
d’une des Parties. Pour éviter toute ambigüité, les actions gouvernementales résultant
du manquement d’une Partie à ses obligations de payer tout impôt, taxe ou redevance,
y compris relatives au Germanium, ne seront pas considérées être un évènement de
force majeure ; sous réserve toutefois qu’un tel manquement aux obligations de payer
tout impôt, taxe ou redevance ne résulte pas d’une défaillance de la part de l’ Acheteur
ou d’'OMG.

Dans l’éventualité de tels événements, la Partie affectée préviendra l’autre Partie par
écrit, aussitôt que possible après la survenance de 1’événement cause du retard ou de
l’empêchement, en établissant pleinement les causes particulières de cet événement et
en donnant une estimation de la durée du retard ou de l’empêchement.

La Partie affectée utilisera toute la diligence et la rapidité possible pour remédier à la
situation cause du retard.

L’exigence de remédier à de tels retards avec toute la diligence possible n’implique
pas qu’une Partie règle les grèves, lock out ou autres conflits du travail contraires à
ses souhaits et ce type de difficulté sera géré à l’entière discrétion de la Partie
concernée.

Dans 1’hypothèse où le cas de force majeure perdurerait plus de 6 mois, les parties se
réuniront pour analyser la situation, y compris la résiliation éventuelle du présent
Contrat.

8. NOTIFICATIONS

8.1

Toutes les notifications requises dans le cadre du présent Contrat le seront par écrit et
délivrées à l’autre Partie aux adresses suivantes :

— Pour la J.V.:

Groupement pour le Traitement du Terril de Lubumbashi Limited
4, Bond Street

St Helier

Jersey

Avec copie envoyée à :

Groupe Forrest International SA
Email : gfi@forrestgroup.com

9 Avenue Pasteur

1300 Wavre

Belgique

Et copie à :

La Générale des Carrières et des Mines S.a.r.1
Email :

419 Boulevard Kamanyola

Lubumbashi

République Démocratique du Congo

mn a
Email: kalej.nkand@gecamines.cd
kalejn@hotmail.com
Attention: M. l’ Administrateur Délégué

— Pour l’ACHETEUR ou OMG:

OMG FINLAND OY

(c/o OM Group, Inc., 127 Public Square, 1500 Key Tower, Cleveland, OH 44124,
ainsi que par télécopie au numéro + 01 216 263 7757, à l’attention de Valerie
Gentile Sachs, General Counsel.)

Toute notification sera supposée avoir été donnée à toute Partie, si elle est délivrée en
personne au représentant désigné de la Partie à laquelle elle est adressée, ou si elle est
envoyée par pli recommandé par porteur ou à la poste avec port prépayé et accusé de
réception et proprement adressée tel qu’indiqué ci-avant, ou si elle est envoyée par
télécopie ou télex à l’adresse ci-dessus indiquée avec preuve de transmission.

Cette notification sera effective à partir du moment de la réception en personne, ou
dans le cas d'expédition par poste à partir de la date de 1’accusé de réception, ou dans
le cas d’expédition par télécopie ou télex à partir de la date télécopiée ou télexée.

Une Partie peut à tout moment, par notification écrite à l’autre Partie, changer
l’adresse à laquelle les notifications ou communications lui seront adressées.

9. ABSENCE DE RENONCIATION

Le fait pour une Partie, à quelque moment que ce soit de ne pas exiger 1’exécution de l’une
quelconque des dispositions du présent Contrat n’affectera en aucun cas son droit de la faire
exécuter, et la renonciation par une Partie au respect d’une disposition du présent Contrat ne
sera pas interprétée comme étant une renonciation par cette Partie à toute exécution ultérieure
de cette disposition ou comme renonciation par cette Partie à 1’exécution de toute autre
disposition du présent Contrat.

10. VALIDITE DES CLAUSES ET DES INTITULES

10.1 Si une clause du présent Contrat ou de ses annexes s’avérait nulle ou non avenue, une
telle nullité n’invalidera pas les autres dispositions du présent Contrat ou ses annexes.
Les Parties au présent Contrat s’efforceront par des négociations de bonne foi de
remplacer toute disposition du présent Contrat s’avérant nulle et non avenue et toute
autre disposition affectée par là-même.

10.2 Les intitulés du présent Contrat sont considérés comme des références de convenance

uniquement et ne pourront en aucune façon affecter ou limiter le sens ou
l'interprétation des dispositions du présent Contrat.

11. IMMUNITE SOUVERAINE

Dans la mesure où une Partie peut avoir droit de réclamer devant une juridiction où des
poursuites judiciaires peuvent être engagées en ce qui concerne le présent Contrat, pour elle-
même ou pour ses activités, propriétés, revenus, une immunité soit :

-14-

5
— de juridiction d’un tribunal ou d’une cour d’arbitrage ; ou

— de saisie ou de contrainte avant jugement, ou pour l’exécution d’un jugement ou pour
compensation ou en rapport avec toute autre procédure juridique,

dans la mesure où une telle immunité pourrait être reconnue par cette juridiction, les Parties
conviennent irrévocablement par la présente de ne pas la demander et renoncent
irrévocablement à une telle immunité de poursuite, de juridiction de tout tribunal, de saisine
ou de contrainte avant jugement, de saisine ou de contrainte en exécution d’un jugement ou
pour compensation, ou en rapport avec l’exécution d’un jugement ou de toute autre procédure
juridique, ainsi qu’à toute immunité quelle qu’elle soit.

12. ENGAGEMENT DE BONNE FIN

12.1

12.2

Les Parties s’accordent mutuellement pour signer et remettre les instruments, papiers
et documents et prendre les mesures qui pourraient être raisonnablement nécessaires
ou raisonnablement réclamées, dans le but de mener à bien les dispositions du présent
Contrat.

Le présent Contrat engage et lie les Parties ainsi que leurs représentants respectifs
légalement autorisés, pour autant qu’ils aient acceptés d’être liés.

13. GENERALITES

13.1

132

13.3

le VENDEUR sera en droit de résilier le présent Contrat en cas de violation
importante par l’ ACHETEUR de l’une quelconque de ses clauses.

L'ACHETEUR et/ou OMG seront en droit de résilier le présent Contrat en cas de
violation importante par le VENDEUR de l’une quelconque de ses clauses.

Toutefois cette résiliation ne pourra intervenir que dans l’hypothèse où la violation
considérée n’aurait pas été corrigée dans un délai de soixante jours à compter d’une
mise en demeure écrite adressée à la Partie défaillante.

Comme violation importante sera retenue celle qui met en danger la bonne fin des
opérations et 1’équilibre général du présent Contrat.

L’expiration ou la résiliation du présent Contrat ou des obligations qui en découlent
n’affecteront pas les obligations des Parties expressément énoncées dans le présent
Contrat comme survivant à celui-ci, ou encore les obligations expressément
considérées dans 1’hypothèse d’une expiration ou d’une résiliation du Contrat. Toutes
autres obligations et responsabilités des Parties en vertu du présent Contrat
s’éteindront à son expiration ou à sa résiliation.

Le présent Contrat prévaut sur tout accord préalable relatif à la vente d’Alliage
Cobaltifère entre les Parties ou certaines d’entre elles. Pour éviter toute ambigüité, le
présent Contrat prévaut sur et remplace le Contrat Initial, sauf pour ce qui concerne
les sommes dues et exigibles impayées ainsi que les commandes en attente au titre du
Contrat Initial à la Date de Prise d’Effet, qui resteront régies par les dispositions du
Contrat Initial jusqu’à leur complet paiement ou satisfaction. Suivant le versement de

-15-

Wu
ces paiements et la satisfaction de ces commandes, le Contrat Initial sera
automatiquement résilié et cessera de produire tout effet.

13.4 Le VENDEUR se conformera aux dispositions des standards d’'OMG en matière
d'éthique et de conformité («ethics and compliance »), joints en Annexe C aux
présentes.

14. ENTREE EN VIGUEUR

Le présent Contrat entre en vigueur à la Date de Prise d’Effet.

En conséquence de quoi les Parties ont signé le présent Contrat rédigé en français avec
traduction anglaise (le texte en français faisant foi), en deux originaux, un pour chaque Partie,
par représentants dûment habilités.

_ &
Fait à , le 2013, en quatre (4)
exemplaires, chacune des Parties reconnaissant avoir reçu le sien.

Au nom et pour le compte de la J.V.

orge Andrew Forrest Nom : Steve Dunmead

Titre : Director Titre : Director
Chairman of the Board of Directors

Au nom et pour le compte d’OMG
FINLAND OY

Nom : Steve Dunmead

Titre : Director

Au nom et pour le compte d'OMG

l >
Nom : Steve Dunmead Nom : Gregory J. Griffith
Titre : Authorized Attorney Titre : Authorized Attorney

u F4
Au nom et pour le compte d’OMG
KOKKOLA

LE D

Nom : Steve Donne d

Titre : Director

-18-
PIECE 1
CARTE DU SITE DE SCORIES

-19-
SLAG PILE

SSLLSE

u89/101|

1-9/SVL

Sd 9V1S
ANNEXE A
Pesée, Echantillonnage et Analyse

La mesure finale du poids, de l’échantillonnage et de l’humidité est réalisée par le
client d’'OMG sur chaque lot lors du déchargement au port de Kokkola, en Finlande,
aux frais du client d'OMG. Chaque échantillon sera préparé conformément aux
instructions écrites, rédigées spécialement pour les livraisons d’Alliage de la J.V. La
méthode d’échantillonnage est comme suit :

a. l’alliage cobaltifère (l’« Alliage ») est réceptionné dans des conteneurs. Un
conteneur a une contenance d’environ 28.000 kg d’Alliage. Un grand
emballage a une contenance d’environ 800 kg d’Alliage.

b. Le personnel de la station d’échantillonnage divise la substance brute en lots
ou éléments de traitement. Un lot d’Alliage comprend 10 conteneurs ou
environ 280 tonnes. La teneur en cobalt est donc d’environ 50 tonnes.

c. Un échantillon est prélevé dans chaque emballage constituant un lot à
analyser. L’échantillon est prélevé dans chaque emballage au moyen d’une
sonde d’échantillonnage (sampling sond) en l’introduisant verticalement du
haut vers le bas avec l’aide d’une pompe d’échantillonnage (sampling
vacuumer). Le poids d’un échantillon est d’environ 1,4 kg par emballage.

d. Les échantillons d’un lot sont divisés en deux au moyen d’un diviseur à
cloison (riffle divider), l'échantillon final envoyé à la station d’échantillonnage
représente donc environ 50 kg. L’humidité est mesurée à la station
d’échantillonnage en séchant l’échantillon dans un four porté à 105°c jusqu’à
obtention d’une masse constante.

e. l’échantillon séché est broyé au moyen d’un broyeur à barres (rod mill) et
divisé en échantillons de 5 kg. Ces échantillons font l’objet d’un broyage
supplémentaire afin d’obtenir des particules de taille inférieure à 100 mailles
(100 mesh). L’échantillon est divisé successivement au moyen d’un diviseur à
cloison (riffle divider) jusqu’à obtention d’échantillons de 1,5 kg. Un des
échantillons obtenus est mélangé au moyen d’un mélangeur (blender) et divisé
en huit parts au moyen d’un tube diviseur (bottle divider). Quatre de ces parts
sont prélevées afin de constituer les échantillons finaux et emballés dans des
contenants en aluminium. Les contenants en aluminium ainsi que les
informations nécessaires relatives aux lots concernés sont placés dans des
enveloppes, lesquelles sont scellées et envoyées, avec le certificat de pesée, au
laboratoire pour analyse.

OMG et GTL disposent chacune du droit d’être représentées pendant
l’échantillonnage et la pesée et de droits d’audit et de vérification, chacune à leurs
propres frais. Le poids et l’humidité ainsi mesurés seront finaux et lieront GTL,
OMG et le client d'OMG. Quatre échantillons scellés seront préparés pour chaque
lot, dont un attribué au client d'OMG, un attribué à OMG, un attribué à un arbitre à
nommer le cas échéant (l’« Arbitre ») et un à conserver en réserve.

-20- « Qu
les enveloppes scellées sont envoyées pour analyse de la teneur en cobalt et cuivre.
Les échantillons attribués à OMG sont envoyés au laboratoire d’AH Knight au
Royaume Uni, ou à Alex Stewart International et les échantillons attribués au client
d'OMG sont envoyés au laboratoire du client d'OMG à Kokkola. Les échantillons
scellés attribués à l’Arbitre et destinés à la réserve sont conservés par le client
d'OMG. Le client d'OMG et OMG supportent ensemble les frais d'expédition et

d’analyse.

Les analyses seront réalisées indépendamment par OMG et le client d’'OMG et les
résultats d’analyses seront échangés à des moments déterminés d’un commun accord.
Si la différence d’analyses de la teneur en cobalt (Co) est inférieure ou égale à 0,30 %,
la moyenne arithmétique des deux analyses constituera le résultat final. Si la
différence d’analyses de la teneur en cuivre (Cu) est inférieure ou égale à 0,30 %, la
moyenne arithmétique des deux analyses constituera le résultat final.

En cas de différences d’analyses supérieures, et si OMG ou le client d’'OMG en fait la
demande, le client d’'OMG enverra l’échantillon attribué à l’Arbitre à un laboratoire
indépendant désigné d’un commun accord, différend de l’entité ayant effectué les
analyses pour le compte d’'OMG.

Si le résultat de l’analyse de l’Arbitre est compris entre les résultats échangés, le
résultat final sera la moyenne entre le résultat de l’analyse de l’ Arbitre et le résultat de
l’analyse la plus proche. Si le résultat de l’analyse de l’Arbitre est l’exacte moyenne
des résultats échangés, il constituera le résultat final. Si le résultat de l’analyse de
V’Arbitre n’est pas compris entre les résultats échangés, le résultat de l’analyse la plus
proche constituera le résultat final.

Les frais de l’analyse d’Arbitrage seront supportés par l’entité dont le résultat est le
plus éloigné du résultat de l’analyse de l’Arbitre. Si le résultat de l’analyse de
l’Arbitre est l’exacte moyenne des résultats échangés, les frais de l’analyse
d’Arbitrage seront partagés équitablement entre OMG et le client d’'OMG.

-21-
1.1

12

13

1.4

1.5

ANNEXE B

Modèle de Clause Anticorruption Standard d’OM Group
en Matière de Contrats d’Approvisionnement

Obligations Générales

Le Fournisseur déclare et garantit qu’il se conformera à toutes lois applicables,
réglementations et décisions gouvernementales en rapport avec l’exécution de ses
obligations au titre du présent Contrat. Le Fournisseur consent à ce que pour
l’exécution de toutes activités au titre des présentes, il n’entreprendra, ni ne causera
ou n’autorisera que soit entreprise, toute activité qui soit (i) serait illégale en vertu de
toutes lois, décrets, règles, réglementations ou règles d’ordre public applicables, soit
(ii) aurait pour effet qu'OMG se trouverait en violation de toute loi anticorruption, y
compris l’U.S. Foreign Corrupt Practices Act, le U.K. Bribery Act, les lois établies
conformément à la Convention de l'OCDE sur la lutte contre la corruption d'agents
publics étrangers dans les transactions commerciales internationales, y compris les
lois anticorruption locales et toutes autres lois applicables dans les juridictions
concernées prohibant la corruption d’agents publics.

Le Fournisseur se conformera à toutes règles et réglementations de toute agence
gouvernementale compétente ou qui édicterait des règles régissant la manipulation,
Putilisation ou la distribution de tout Produit. Le Fournisseur obtiendra, à ses frais,
toutes autorisations et approbations nécessaires de la part d’agences ou autorités
gouvernementales qui pourraient être requises en rapport avec son achat,
manipulation ou distribution de tout Produit. De telles autorisations ou approbations
ne sauraient être obtenus par le biais de moyens illégaux ou de manœuvres de
corruption.

Le Fournisseur se conformera aux règles et procédures établies par OMG, y compris
le code de conduite et d’éthique d'OMG (OMG's Code of Conduct and Ethics). Le
Fournisseur évitera les pratiques commerciales discutables. Aucun Fournisseur ne
consentira par écrit ou par oral à ce que des paiements soient réalisés ou reçus : 1)
ayant un objet illégal ; ou 2) qu’ils soient légaux ou illégaux, qui impliqueraient des
agents ou fonctionnaires d’Etat, des candidats ou partis politiques, des
rétrocommissions ou des commissions.

Le Fournisseur déclare et garantit spécialement qu’aucun employé du Fournisseur ou
aucune autre personne agissant en son nom n’a fait, ni ne fera, une offre, une
promesse de paiement d’argent ou de toute autre chose de valeur à tout tiers,
directement ou indirectement, afin d’influencer les actions de toute personne ou
d’obtenir tout avantage indu en relation avec toute activité commerciale ou contrat se
rapportant à OMG.

Le Fournisseur établira des archives complètes et précises, conformément aux
pratiques comptables habituelles en rapport avec ses activités au titre du présent
Contrat et les conservera pour une durée d’au moins 24 mois, y compris si cette
période s’étend au-delà de l’expiration du présent Contrat. La documentation relative
à toutes les transactions commerciales sera établie de façon précise et raisonnable
détaillée, décrira de façon appropriée les évènements pertinents, et ne sera pas fausse,

-22-

«-
faussée ou trompeuse. Aucun fond ou actif ne sera mis en place de façon dissimulée
ou occulte pour quelque raison que ce soit.

s
Ni

-23-
ONTRAT. Ti TEMENT A _FACON

ENTRE :

Le GROUPEMENT POUR LE TRAITEMENT DU TERRIL DE LUBUMBASHI (GTL)

ET :

La SOCIETE DE TRAITEMENT DU TERRIL DE LUBUMBASHI (STL)
LE PRESENT CONTRAT EST CONSTITUE INDIVISIBLEMENT DE TOUS LES
ELEMENTS LISTES CIT-APRES ET TELS QU'ILS SONT PRECISES EN LES
ARTICLES RESPECTIFS.

e

I. DEFINITIONS

IT. DISPOSITIONS PARTICULIÈRES

1. Désignation.

2. Conditions préalables.

3. Durée du Contrat.

4. Traitement et contrôle de qualité.

5. Principes de base.

6. Responsabilités.

7. Prix et mode de paiement.

8. Exigences légales.

9. Représentation, garanties et engagements

10. Défauts.

IIT. DISPOSITIONS GENERALES

1. Rapports entre les Conventions.

2. Amendement

3. Restrictions relatives aux transferts.

4. Juridictions compétentes et lois applicables.
5. Confidentialité.

6. Force majeure.

7. Notification.

8. Absence de renonciation.

9. Validité des clauses et des intitulés.

10. Immunité souveraine.

11. Engagement de bonne fin.
12. Généralités

13. Entrée en force.
Le présent Contrat est conclu entre

le GROUPEMENT POUR LE TRAITEMENT DU TERRIL DE LUBUMBASHI (ci-

après dénommé GTL), société du droit de JERSEY, dont le siège
est établi à JERSEY

et la SOCIETE DE TRAITEMENT DU TERRIL DE LUBUMBASHI (ci-après
dénommée STL S.P.R.L.), société privée à responsabilité
limitée de droit Congolais dont le siège est établi à
LUBUMBASHI,

Attendu que OM GROUP Inc, GROUPE GEORGE FORREST S.A. et la
GENERALE DES CARRIERES ET DES MINES ont constitué une Joint
Venture qui a elle-même créé, avec ces trois sociétés, STL
dans le but d’exploiter l’Usine mentionée ci-dessous:

Attendu que STL exploitera une Usine de Traitement en
République Démocratique du Congo destinée au traitement des
Scories pour produire un Alliage Cobaltifère;

Attendu que la GECAMINES a conclu avec la J.V. un Contrat de
Vente à Long Terme de Scories;

Attendu que la J.V. a conclu un Contrat de Vente à Long Terme
d’Alliage Cobaltifère avec OMG KOKKOLA CHEMICALS Oy selon
lequel la J.V. vendra à long terme les quantités d’Alliage

Cobaltifère prévues dans ce Contrat à OMG KOKKOLA CHEMICALS
Oyi

Attendu que GTL souhaite conclure avec STL un Contrat de
Traitement à Façon et désigner STL pour traiter les Scories
pour son compte en République démocratique du Congo et attendu
que STL a accepté cette désignation:

En considération des préliminaires ci-avant ainsi que des
Contrats et Accord connexes au présent Contrat, les Parties
ont convenu de ce qui suit :

(

[A
mer
Es INITIONS

€
Sauf s’il en est autrement convenu, les termes définis ci-
après auront, pour tous les objets du présent Accord et des
Contrats connexes, les significations ci-après spécifiées:

ACCORD signifie le présent document signé par les Parties et
ses annexes formant partie intégrante du présent Accord, ainsi
que ses éventuelles modifications.

ACHETEUR signifie OMG KOKKOLA CHEMICALS Oy (KCO), filiale de
OM Group, achetant de l’Alliage Cobaltifère dans le cadre du
Contrat de Vente à Long Terme d’Alliage de Cobalt.

ACQUEREUR signifie la J.V., acquérant de la Scorie dans le
cadre du Contrat de Vente à Long Terme de Scories.

ALLIAGE COBALTIFERE ou MATERIAU TRAITE signifie le produit
final principal de la Société de Traitement (parfois aussi
appelé "Alliage de Cobalt"), contenant du Cobalt et du Cuivre.

ANNEE signifie année calendrier commençant le ler janvier et
se terminant le 31 décembre.

ARBITRE signifie une personne agréée mutuellement par la J.V.
et l’Acheteur ou la GECAMINES conformément au Contrat de vente

à Long Terme d’Alliage de Cobalt ou au Contrat de Vente à Long
Terme de Scories.

CIF signifie "coût, assurance, frêt" tels que définis dans les
INCOTERMS, édition 1990.

CONTRAT DE TRAITEMENT À FACON signifie le Contrat conclu entre
la J.V. et la Société de Traitement pour la transformation de
la Scorie en Alliage Cobaltifère.

CONTRAT DE VENTE À LONG TERME D’ALLIAGE COBALTIFERE signifie
le Contrat par lequel la J.V. s’engage à vendre l’Alliage
Cobaltifère à l'’Acheteur et par lequel ce dernier s'engage à
acheter l’Alliage Cobaltifère à la J.V.

CONTRAT DE VENTE À LONG TERME DE SCORIES signifie le Contrat
par lequel la GECAMINES s’engage à vendre la Scorie à la J.V.

et par lequel cette dernière s’engage à acheter la Scorie à la
GECAMINES.

DATE DE LIVRAISON signifie la date à laquelle la J.V. prélève
la Scorie et acquiert sa Propriété sur Site en accord avec les
termes de la clause de livraison ex-site.

DDU signifie "livré, taxes et droits impayés", tel que défini #.

par les INCOTERMS, édition 1990. KA
AT
EXW signifie clause de "livraison ex site" pour la Scorie ou

ex usine pour l’Alliage de Cobalt, telle que définie dans les
INCOTERMS, édition 1990.

FOURNISSEUR signifie la GENERALE DES CARRIERES ET DES MINES
fournissant de la Scorie dans le cadre du Contrat de Vente à
Long Terme de Scories.

J.V. signifie la société par actions à responsabilité limitée,
ayant son siège social à JERSEY.

JOUR OUVRABLE signifie un jour qui ne soit ni un samedi ni un
dimanche ou un jour férié en Finlande, aux Pays-Bas ou en
République Démocratique du Congo.

KCO signifie OMG KOKKOLA CHEMICALS Oy, filiale de OM Group,
établie à KOKKOLA, REPUBLIQUE DE FINLANDE et fonctionnant sous
les lois de la REPUBLIQUE DE FINLANDE.

LMB signifie le LONDON METAL BULLETIN.
LME signifie le LONDON METAL EXCHANGE.

LOT CARGAISON signifie une partie de chaque cargaison livrée
d’Alliage de Cobalt contenant approximativement 100 tonnes
d’Alliage de Cobalt ainsi qu’elle sera fractionnée par
1'ACHETEUR à KOKKOLA pour le pesage, l’échantillonnage,
l'analyse et la détermination du degré d'humidité.

LOT EXPEDITION signifie le tonnage d’un conteneur d'Alliage
Cobaltifère expédié à partir de l'’Usine de Traitement.

LOTS EMPLOYES signifie le ou les Lots d’Alliage de Cobalt
prélevés pour Usage par l'’ACHETEUR pendant un mois.

MOIS signifie mois calendrier.
PARTIES signifie les Parties au présent Contrat.

PERTODE DE COTATION signifie la Période définie à l’article 5
du Contrat de Vente à Long Terme de Scories ou à l’artcle 6.2.
du Contrat de Vente à Long Terme d’Alliage Cobaltifère.

POIDS ET MESURES

1 dmt ou ts
1 Tonne (métrique)
1 wmt ou th

1 tonne métrique sèche
2,204.6 livres avoirdupois
1 tonne métrique humide

un

PRELEVEMENT POUR USAGE signifie la Prise d'Alliage Cobaltifère
soit directement du Stock commercial ordinaire de matières
premières, soit en alternative du Stock Tampon, pour
complément de Traitement à l’Usine de KOKKOLA.

ET

(l
fn
PROJET signifie la conception et la réalisation d’une Usine de
Traitement à LUBUMBASHI en vue d’exploiter le Terril de
LUBUMBASHI, ainsi que le bon fonctionnement de cette Usine de
Traitement, ainsi que les opérations de commercialisation,
incluant toutes les opérations connexes et la distribution des
profits qui en résulteront.

SCORTE EPUISEE signifie la Scorie résultant des opérations
effectuées dans l’Usine de Traitement.

SCORIE(S) signifie la Scorie renfermant du Cobalt située sur
le Site en République Démocratique du Congo et devant être
utilisée comme Stock d’alimentation de l’Usine de Traitement.

SITE ou SITE DE SCORIE signifie le Terrain en République
Démocratique du Congo où la Scorie est située et disponible
pour livraison à la J.V. au terme du présent Accord (nommé
Terril de LUBUMBASHI, formé des résidus provenant des fours
"WATER JACKET" de la GECAMINES et qui comprend notamment les
zones I, J, K1, K2 et TAS G-L ayant une teneur moyenne en
Cobalt de 1,85 % comme décrit plus en détail à l’annexe 1 de

l'Accord Cadre qui est joint comme annexe 1 à l’Accord de
Joint Venture).

SITE POUR LA SCORIE EPUISEE signifie le terrain en République
Démocratique du Congo où sera stockée la Scorie Epuisée.

SOCIETE DE TRAITEMENT signifie la Société à créer par la J.V.
en République Démocratique du Congo sous forme d’une SPRL et
qui exploitera l’Usine de Traitement.

STOCK COMMERCIAL signifie le stock ordinaire d’Alliage
Cobaltifère permettant à OMG une alimentation régulière de son
usine compte tenu de la périodicité des arrivages maritimes.

STOCK TAMPON signifie le Stock d’Alliage Cobaltifère de KCO
qui va être établi chez OMG à KOKKOLA, FINLANDE, suivant les
termes de l’article 10 de l’Accord de Joint Venture, et qui
sera conservé séparément du Stock Commercial Ordinaire
d’Alliage Cobaltifère de OMG KOKKOLA Chemicals Oy.

USD signifie la monnaie légale des ETATS-UNIS d'AMERIQUE.

USINE DE TRAITEMENT signifie l’Usine à établir à LUBUMBASHI en
République Démocratique du Congo. Cette Usine sera exploitée
par la Société de Traitement et aura pour objet principal
d'obtenir de l’Alliage Cobaltifère à partir de la Scorie.

VENDEUR signifie la J.V. vendant de l’Alliage Cobaltifère dans
le cadre du Contrat de Vente à Long Terme d’Alliage de Cobalt.

4 @ a ”

KA À

0]
Aus
T._D SITT ARTICULIERES

1. DESIGNATION

GTL confère à STL le droit de traiter la totalité de la Scorie
à acquérir par GTL auprès de la GECAMINES et STL accepte cette
désignation.

STL s'engage à ne traiter la Scorie que pour GIL et ne
s'engagera pas envers un tiers, sans l'accord de GTL, pour un
tel traitement. GTL ne refusera pas son accord pour des
motifs déraisonnables.

STL, pour remplir ses fonctions et activités dans le cadre du
présent Contrat, sera considérée comme un entrepreneur
indépendant et non comme un agent de GTL. STL n'aura pas le

droit de représenter ou d'agir en qualité de représentant de
GTL.

2- DIT PI LE:
Le présent Contrat est soumis à l'accomplisssement des
conditions préalables suivantes :

(i) toutes les autorisations gouvernementales requises pour la
réalisation du présent Contrat auront été obtenues en
temps voulu;

(ii) Le Contrat de Vente à Long Terme de Vente de Scories aura
été dûment signé et conclu entre GTL et la GECAMINES

(iii) Le Contrat de Vente à Long Terme d’Alliage Cobaltifère
aura été conclu et signé entre GTL et KCO.

3. DUREE DU CONTRAT Ul

Le présent Contrat restera en force pour une période de 20 ans

à dater de sa signature. / #,
4. TEME) CO DE QUALITE

La Scorie qui sera traitée par STL sera disponible EXW à
partir du Site selon les instructions données par GTL. La
Scorie devra être conforme aux spécifications suivantes :

_- Co : 1,85 *%
- Cu : 1,39 %
_- an : 7,49 %.

L’Alliage Cobaltifère à produire devra être conforme aux
spécifications suivantes :

- Co : minimum 30 %
- Cu : minimum 20 %
- Fe : maximum 40 %.

GTL aura le droit par le biais de ses employés, de ses
représentants ou d’autres personnes désignées par elle,
d’avoir accès et d’inspecter l’Usine de STL en tout temps et
ce dans le but de vérifier si l’Alliage Cobaltifère est
conforme aux spécifications requises ci-avant.

Si l’Alliage Cobaltifère devait ne pas être conforme aux
spécifications requises au point qu’il ne soit pas
économiquement possible de transporter cet Alliage Cobaltifère
à KOKKOLA-FINLANDE, tous les frais directs ou indirects qui
découleraient de ce manquement seront imputables à STL.

5. ICTPE: E _BAS

Durant toutes les opérations de traitement, la propriété de la

Scorie et de l’Alliage Cobaltifère produit restera toujours
celle de GTI.

Les oxydes de zinc et de plomb récupérés, ainsi que la Scorie
épuisée, seront rendus gratuitement à la GECAMINES qui en
deviendra propriétaire et qui se chargera, à ses frais, de les
enlever dans les meilleurs délais.

STL Se chargera du transport de la Scorie du Site à l’Usine
ainsi que du transport de la Scorie Epuisée de l'Usine à
l'endroit qui lui sera désigné par GTL.

STL assumera tous les risques liés à la Scorie dès qu’elle
entrera en possession de celle-ci.

Le risque lié à l'Alliage Cobaltifère sera transmis de STL à
GTL lorsque l’Alliage Cobaltifère sera livré à GTL,
conditionné dans des sacs (sauf autre accord), EXW.

WreT

Ü
4e
6. RESPONSABTILITES

STL est responsable pour tout dommage résultant d’une faute ou
d'une négligence au cours des opérations mises à sa charge.

STL garantit la J.V. et KCO de toute demande d'indemnisation
ou autre réclamation d’un tiers.

En vue de protéger l’environnement à LUBUMBASHI et dans le
cadre des limitations de responsabilité précitées, les Parties
s'engagent à construire, gèrer et entretenir leur installation
de traitement en République Démocratique du Congo d’une façon
correcte et pour autant que ce soit possible, en concordance

avec les règles de protection de l’environnement édictées par
l’Union Européenne.

Ze PE ET E_DE

En considérant la transformation de la Scorie en Alliage
Cobaltifère (ainsi que tous les services qui y sont liés), GTL
paiera à STL le prix du Travail à Façon sur base du prix de
revient de STL majoré d’un profit de 10 3%.

Les conditions de paiement seront déterminées ultérieurement
tout en permettant à STL de bénéficier d’un cash-flow positif.

Il est convenu qu’une réunion semestrielle aura lieu entre GTL
et STL en vue de discuter le prix convenu.

8- XTG S G

STL obtiendra et maintiendra en force toutes les autorisations
et accords requis en République Démocratique du Congo et liés

tant au Traitement de la Scorie qu’au transport de celle-ci
jusqu’à l’Usine.

Ces autorisations resteront valables tant que les services
mentionnés ci-avant seront accomplis par STL, laquelle se

conformera en tout aux exigences liées aux autorisations,
licences, permissions et législation nationale de la

République Démocratique du Congo.
WA
10

. SENT: N ES ET À =

e

STL prendra toutes les dispositions pour obtenir et maintenir,
tous les permis et agréments, requis ou à obtenir en
République Démocratique du Congo, pour traiter et transporter
de la Scorie et/ou l'exportation de l’Alliage Cobaltifère, tel
qu’envisagé en le présent Contrat

STL possédera la compétence d'’affaire, professionnelle, et
technique nécessaire pour manipuler, traiter ou disposer, sans
dommage et légalement, de la Scorie et de l’Alliage
Cobaltifère, ainsi que pour traiter les déchets en République
Démocratique du Congo.

STL conservera les équipements, l’Usine et les ressources
humaines nécessaires pour remplir les obligations contractées
au terme du présent Contrat.

STL détiendra des autorités compétentes de la République
Démocratique du Congo, les autorisations adéquates pour
manipuler des Scories, de l’Alliage Cobaltifère et pour
traiter des déchets. Durant toute la durée des services prévus
ci-avant, STL devra maintenir ces autorisations en vigueur et
devra opérer conformément aux prescriptions de tous les
permis, licences, autorisations, ainsi qu'aux exigences de la
législation de la République Démocratique du Congo.

10. __DEFAUTS

Si l’une des Parties ne respectait pas une des clauses, ou
n'exécutait pas une des clauses ou conditions stipulées, dans
le présent Contrat, ou était placée sous tutelle judiciaire ou
en état de liquidation, qu’elle soit obligatoire ou
volontaire, et/ou ne remédiait à une telle infraction ou faute
dans une période de 90 jours à dater de sa notification,
l'autre Partie aura le droit, sans préjudice de tout autre
droit, d'engager des poursuites contre la Partie défaillante
afin d'obtenir le remboursement des dommages encourus.

F

(a

® a
28)

û
#,
11

IIT. DISPOSITIONS GENERALES

1. RAPPORT ENTRE CONTRATS

Le présent Contrat est une Partie des Accord et Contrats
signés entre ou par les Parties.

Le but de ces Accord et Contrats est d'établir les termes et
conditions en vue d'acheter la Scorie localisée sur le Site,
d'établir la J.V. et la Société de Traitement et de vendre
l’Alliage Cobaltifère à KCO pour transformation
supplémentaire.

Ces Accord et Contrats sont :

ti) ACCORD DE JOINT VENTURE

(ii) CONTRAT DE VENTE À LONG TERME DE SCORIES.

(iii) CONTRAT DE VENTE À LONG TERME D’ALLIAGE
COBALTIFERE.

iv) CONTRAT DE TRAITEMENT À FACON

Encore que chaque Accord ou Contrat mentionné ci-avant puisse
être interprété indépendamment suivant ses propres termes, il
faut noter qu’il fait Partie d’une convention plus large et
que chaque Accord ou Contrat devra être interprété à la
lumière des autres Accord ou Contrats.

Dans l'hypothèse de conflit, l’Accord ou les Contrats listés
seront interprétés dans l’ordre mentionné ci-avant de telle

sorte qu’un Accord ou Contrat premier primera toujours sur un
suivant.

2- AMENDEMENT

Tout amendement où ajout au présent Contrat ne sera valide que
s’il intervient par écrit et est signé par les représentants
habilités des Parties au présent Contrat.

Si un amendement ou une modification au présent Contrat devait
avoir effet sur les autres Accord ou Contrats, les Parties
entendent changer ou modifier ces autres Accord ou Contrats
pour éviter tout conflit entre les Accord ou Contrats divers.

û
L

PAIE
12

3. RES CTIONS TT AUX TRAN: TS

Aucune des Parties n'aura le droit de vendre, céder,
transférer, hypothéquer, gager, imputer ou négocier de
quelconque manière, les droits et obligations qu’elle
détient en raison du présent Contrat.

e

4. TONS _COMPETE S ET _LO PLICABLES

Dans l'hypothèse où les Parties seraient incapables de
résoudre à l’amiable un différend dans le cadre du présent
Contrat, elles conviennent que ce litige sera soumis à la
section francophone des Tribunaux de Bruxelles qui
statueront suivant le droit Belge.

5. CONFIDENTIALITE

5.1. Sauf stipulation contraire dans le présent article, tout
rapport, enregistrement, données chiffrées ou toute autre
information de quelque nature que ce soit, développée ou
acquise par une quelconque des Parties, dans le cadre des
activités de la J.V. et/ou de la Société de Traitement en
République Démocratique du Congo contrôlée par la J.V.,
seront traitées comme matières confidentielles et aucune
des Parties ne pourra révéler où autrement divulguer ces
informations confidentielles à des tiers sans
l’assentiment écrit des autres Parties.

Les restrictions qui précèdent ne s'appliquent pas à la
divulgation d'informations confidentielles à toutes
filiales, à toute agence ou institution privée ou publique
de financement, à tout entrepreneur ou sous-traitant, aux
employés et consultants des Parties, ou de la J.V. ou de
la Société de Traitement ainsi qu'à toute tierce Partie à
laquelle une des Parties envisage le transfert, la vente,
la cession, l'usage ou autre "mise à disposition" de toute

sa participation dans la J.V. suivant les termes de
l'article 3 ci-avant.

Cependant, ceci n’est applicable que pour autant que les
informations confidentielles ne soient divulguées qu'à des
tiers en ayant un besoin légitime et que les personnes ou
la société à qui la divulgation est faite prennent au
préalable l'engagement écrit de protéger la nature
confidentielle de ces informations, dans la même mesure
que les Parties s’y sont engagées, aux termes du présent

article. (}

En outre, les réserves qui précèdent ne s'appliquent pas à
tout Gouvernement ou à tout Département ou Agence
Gouvernementale qui aurait le droit de demander la
divulgation de telles informations confidentielles. À

(Ne
13

Elles ne s’appliquent pas non plus aux informations
confidentielles qui tombent dans le Domaine Public, hors
la faute d’une des Parties.

Cette obligation de confidentialité survivra pour une

période de 5 ans à la résiliation/dissolution du présent
Contrat.

e
Les restrictions mentionnées ci-avant ne sont pas valables

pour les informations détenues par la GECAMINES concernant
le Terril.

6. FORC EURE

6.1. Les obligations d’une Partie seront suspendues dans la
mesure où l’accomplissement de ses obligations est empêché
ou retardé, en tout ou en partie par :
— un acte fortuit, intempéries, inondations, glissements
de terrains, désastres miniers ou accidents majeurs,
effondrements, grèves, lock-out, conflits du travail,

manque de main-d'oeuvre, manifestations, émeutes,
sabotage, lois, décrets ou règles d'agences ou organismes
gouvernementaux.

Elles seront également suspendues en cas d'actions ou
inactions gouvernementales ou contraintes gouvernementales
ou d’autres autorités compétentes, événement amenant
l'incapacité d'obtenir où retards inévitables dans
l'obtention des matières nécessaires, moyens ou
équipements sur le marché libre, suspension ou
interdiction d'accès au gisement de Scories, interruption
ou retard inévitable de communication ou de transport, ou
toute autre cause semblable ou non à celles spécifiquement

énumérées, qui seront hors du contrôle raisonnable d’une
des Parties.

6.2. Dans l'éventualité de tels évènements, la Partie affectée
préviendra l’autre Partie par écrit, aussitôt que possible
après la survenance de l'évènement cause du retard ou de
l'empêchement, en établissant pleinement les causes
particulières de cet évènement et en donnant une
estimation de la durée du retard ou de 1'empêchement.

La Partie affectée utilisera toute la diligence et la
rapidité possible pour remédier à la situation cause du
retard.

L'exigence de remédier à de tels retards avec toute la
diligence possible n'implique pas qu'une Partie règle les

grèves, lock out ou autres conflits du travail
contrairement à ses souhaits et ce type de difficulté sera
géré à l'entière discrétion de la Partie concernée.

Dans l'hypothèse ou le cas de force majeure perdurerait

plus de 6 mois, les Parties se réuniront pour analyser la
Situation et envisager la résiliation du présent Contrat. dE

L'ugS
14

. NOTIFICATIO]

7.1. Toutes les notifications requises dans le cadre du
présent Contrat le seront par écrit et délivrées à l’autre
Partie aux adresses suivantes : Û

— Pour GTL

— Pour STL

Toute notification sera supposée avoir été donnée à toute
Partie, si elle est délivrée en personne au représentant
désigné de la Partie à laquelle elle est adressée, ou si
elle est envoyée par pli recommandé par porteur ou à la
poste avec port pré-payé et accusé de réception et
proprement adressée tel qu’indiqué ci-avant, ou si elle
est envoyée par télécopie ou télex à l’adresse ci-dessus
indiquée avec preuve de transmission.

Cette notification sera effective à partir du moment de la
réception en personne, ou dans le cas d'expédition par
poste à partir de la date de l'accusé de réception, ou
dans le cas d'expédition par télécopie ou télex à partir
de la date télécopiée ou télexée.

Une Partie peut à tout moment, par notification écrite à
l'autre Partie, changer  l‘’adresse à laquelle les
notifications ou communications lui seront adressées.

8. SENCE DE RE) ICTATION

Le fait pour une Partie, à quelque moment que ce soit de ne
pas exiger l’exécution de l'une quelconque des dispositions du
présent Contrat n’affectera en aucun cas son droit de le faire
exécuter, et la renonciation par une Partie au respect d’une
disposition du présent Contrat ne sera pas interprétée comme
étant une renonciation par cette Partie à toute inexécution
ultérieure de cette disposition ou comme renonciation par
cette Partie à l’inexécution de toute autre disposition du

Fat
u 2/5
15

2. VALIDITE DES CLAUSES ET DES INTITULES

9.1. Si une clause du présent Contrat ou de ses annexes
s'avérait nulle ou non avenue, une telle nullité
n'invalidera pas les autres dispositions du présent
Contrat ou ses annexes. Les Parties au présent Contrat
s'efforceront par des négociations de bonne foi de
remplacer toute disposition du présent Contrat s’avérant

nulle et non avenue et toute autre disposition affectée
par là-même.

9.2. Les intitulés du présent Contrat sont considérés
comme des références de convenance uniquement et ne
pourront en aucune façon affecter ou limiter le sens ou
l'interprétation des dispositions du présent Contrat.

10.  IMMUNITE SOUVERAINE

Dans la mesure où une Partie peut avoir droit de réclamer
devant une juridiction où des poursuites judiciaires peuvent
être engagées à propos du présent Contrat, pour elle-même ou
pour ses activités, propriétés, revenus, une immunité soit:

- de juridiction d’un Tribunal ou d’une Cour d’Arbitrage,

de saisine avant jugement, de saisine pour l'exécution d’un
jugement ou d’une compensation,
- de toute autre procédure judiciaire et, dans la mesure où

une telle immunité pourrait être attribuée par cette
juridiction,

Les Parties conviennent irrévocablement par la Présente de ne
pas la demander et renoncent irrévocablement à une telle
immunité de poursuite, de juridiction de tout Tribunal, de
saisine avant jugement, de saisine en exécution d’un jugement
ou de compensation, d'exécution d’un jugement ou de toute
autre procédure judiciaire, ainsi que de toute immunité
généralement quelconque.

11. ENGAGEMENT DE BONNE FIN

11.1. Les Parties s’accordent mutuellement pour exécuter et
délivrer les instruments, papiers et documents et prendre
les mesures qui pourraient être raisonnablement
nécessaires ou raisonnablement réclamées, dans le but de
mener à bien les dispositions du présent Contrat.

11.2. Le présent Contrat sera engageant et liant au
bénéfice des Parties et de leurs substituts respectifs

légalement autorisés et pour autant qu'ils aient acceptés
d’être liés.
16

2. _GE) IÎTES

12.1. Une Partie sera en droit de dénoncer le présent e
Contrat en cas de violation importante par l’autre Partie
de l’une quelconque de ses clauses.

Toutefois cette dénonciation ne pourra intervenir qu'après
défaut de remédier à la violation dans un délai de trente

jours à dater de la mise en demeure adressée à la Partie
défaillante.

Comme infraction importante sera retenue celle qui met en

danger la bonne fin des opérations et l'équilibre général
du présent Contrat.

12.2. Les responsabilités et les obligations contractées par
les Parties au terme du présent Contrat subsisteront après
son expiration ou sa résiliation.

L'expiration ou la résiliation du Contrat où des
obligations qui en découlent n’affecteront pas les
obligations des Parties expressément énoncées dans le
présent Contrat pour survivre à celui-ci, ou encore les
obligations expressément considérées dans l'hypothèse
d’une expiration ou d'une résiliation du Contrat.

13. ENTREE EN FORCE

Le présent Contrat entrera en vigueur à la date de sa
signature par les représentants des Parties dûment autorisés

et pour autant que l'Accord de Joint Venture soit entré en
force.

En conséquence de quoi les Parties ont signé le présent
Contrat rédigé en français avec traduction anglaise, le texte
français faisant foi, en deux originaux, un pour chaque

Partie, par leurs représentants régulièrement nommés ou
mandatés.

